[nutronicslease001.jpg]
LEASE FOR PREMISES LOCATED AT 1851 LEFTHAND CIRCLE, SUITE G, LONGMONT, COLORADO
BETWEEN NUTRONICS, INC. AS TENANT AND LONGMONT DIAGONAL INVESTMENTS, LP AS
LANDLORD 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease002.jpg]
TABLE OF CONTENTS LEASE 1. PRINCIPAL TERMS. 2. PREMISES LEASED; DESCRIPTION 3.
PRESENT CONDITION OF PROPERTY 4. TERM 5. RENT 6. TAXES- REAL PROPERTY- PAID BY
TENANT- PROTEST 7. TAXES- TENANT'S PERSONAL PROPERTY- PAID BY TENANT 8.
UTILITIES AND SECURITY SERVICES 9. HOLDING OVER 10. ALTERATION- CHANGES AND
ADDITIONS- RESPONSIBILITY- NO HOLES IN ROOF- NO NEW EQUIPMENT ON ROOF 11.
MECHANIC'S LIENS 12. UNIFORM SIGNS; NO "FOR RENT" SIGNS 13. MAINTENANCE AND
REPAIRS OF THE BUILDING; LANDLORD NOT LIABLE FOR DAMAGE TO CONTENTS 14.
CONDITION UPON SURRENDER- RETURN OF KEYS 15. STORAGE OUTSIDE THE BUILDING; NO
WASTE, NO NUISANCE; COMPLIANCE WITH LAWS; FUTURE RULES AND REGULATIONS 16.
LIABILITY FOR OVERLOAD 17. INSURANCE 18. FIRE REGULATIONS - TENANT
RESPONSIBILITY 19. REPLACEMENT OF BUILDING- CASUALTY DAMAGE 20. ENVIRONMENTAL
MATTERS 21. ENTRY BY LANDLORD 22. DEFAULT- REMEDIES BY LANDLORD 23. RESERVED 24.
LEGAL PROCEEDINGS AGAINST TENANT BY THIRD PARTIES; TENANT TO PAY LANDLORD'S FEES
25. INDEMNIFICATION BY TENANT AND BY LANDLORD 26. ASSIGNMENT OR SUBLETTING 27.
LANDLORD'S WARRANTY OF TITLE; QUIET ENJOYMENT 28. ADDITIONAL DEVELOPMENT OF
PROPERTY -RIGHTS OF LANDLORD 29. GOVERNMENTAL ACQUISITION OF THE PREMISES 30.
SUBORDINATION OF THE LEASEHOLD TO MORTGAGES 31. MEMORANDUM OF LEASE -
CONFIDENTIALITY 32. NO WAIVER OF BREACH; ACCEPTANCE OF PARTIAL PAYMENTS OF RENT
33. CONTROLLING LAW; PARTIAL INVALIDITY; MODIFICATIONS OR EXTENSIONS. 34.
INUREMENTS 35. TIME 36. ADDRESSES; EMPLOYER IDENTIFICATION NUMBERS; METHOD OF
GIVING NOTICE 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease003.jpg]
37. DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS 38. ADDITIONAL
PROVISIONS 38.1 Brokers 38.2 Parking 38.3. Substitute Premises 38.4 Transfer by
Landlord 38.5 No Merger 38.6 Common Area Use. 38.7 Construction 38.8 Section and
Paragraph Headings; Grammar. 38.9 Severability 3 8.10 Acceptance of Keys, Rent
or Surrender 38.11 Building Name and Size 38.12 Diminution ofView 38.13 Lender's
Requirements 38.14 Effectiveness 38.15 Survival 38.16 Authority for Action
38.17. Counterparts 38.18 Patriot Act Compliance 38.19 Access to the Premises
144652.3



--------------------------------------------------------------------------------



 
[nutronicslease004.jpg]
. I LEASE THIS LEASE is made and entered into this3J day of July, 2014 (this
"Lease"), by and between LONGMONT DIAGONAL INVESTMENTS, LP, a Delaware limited
partnership, hereinafter referred to as "Landlord," and NUTRONICS, INC., a
Nevada corporation, hereinafter referred to as "Tenant." W I T N E S S E T H: In
consideration of the covenants, terms, conditions, agreements, and payments as
hereinafter set forth, the parties hereto covenant and agree as follows: 1.
PRINCIPAL TERMS. Capitalized terms,. first appearing in quotations in this
Section, elsewhere in this Lease or any Exhibits, are definitions of such terms
as used in this Lease and Exhibits and shall have the defined meaning whenever
used. Any Addenda and/or Exhibits referred to herein and attached hereto are
incorporated herein by reference. 1.1 "Building": The building having an address
of 1851 Lefthand Circle, in the City of Longmont, County of Boulder, State of
Colorado, consisting of approximately 29,600 rentable square feet of space 1.2
"Premises": approximately 6, 795 rentable square feet located in Suite G 1.3
"Initial Term": Sixty (60) whole calendar months following the Commencement Date
"Commencement Date": the date that Landlord Substantially Completes (as defined
in the Work Letter) the Tenant Improvements in accordance with the Work Letter
attached hereto as Exhibit B "Expiration Date": the last day of the sixtieth
(601h) whole calendar month following the Commencement Date 1.4 "Base Rent":
Period Annuall:y/RSF Monthl:y Months 1-12* $9.50 $5,379.38 Months 13-24 $9.79
$5,543 .59 Months 25-36 $10.08 $5,707.80 Months 3 7-48 $10.39 $5,883.34 Months
49-60 $10.70 $6,058.88 *Subject to the Abated Rent Period described in Section
5.1 Tenant shall pay Landlord an amount equal to 2,361 .26 concurrent with
Tenant's execution of this Lease, which amount shall be credited against Base
Rent and additional Rent for the first calendar month of the Initial Term. 1.5
Tenant Improvements: In accordance with the Work Letter attached hereto as
Exhibit B 1.6 Operating Expenses: Initial Estimate of Operating Expenses: $4.17
per square foot of the Building Initial Estimated Payment: $2,361.26 per month
Tenant's Share: 22.9561% 1.7 "Deposit": $23,221.91 , as may be reduced pursuant
to Section 5.4. Tenant shall pay Landlord the Deposit concurrent with Tenant's
execution of this Lease. 1.8 "Permitted Use": General professional office uses
and lab uses related to laser and electro-optical system development and testing
"Occupancy Limit": As permitted by regulatory authorities 1.9 "Guarantor": None
1.10 Landlord's Notice Address: Longmont Diagonal Investments, LP c/o
GoffCapital Partners, L.P. 6465 South Greenwood Plaza Blvd, Suite 1075 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease005.jpg]
Centennial, Colorado 80111 Attn: Conrad Suszynski with a copy to Goff Capital
Partners, L.P. 500 Commerce St., Suite 700 Fort Worth, Texas 76102 Attn: Mark
Collier Landlord's Fax Number: (720) 250-9631 1.11 Rent Payment Address: by U.S.
Mail: Longmont Diagonal Investments, LP P.O. Box 731747 Dallas, TX 75373-1747 by
overnight mail : JPMorgan Chase (TX 1-0029) Attn: Longmont Diagonal Investments,
LP 731747 14800 Frey Road, 2nd Floor Ft. Worth, TX 76155 1.12 Landlord's Tax
I.D.: 45-4210159 1.13 Tenant's Notice Address: Precommencement Address:
Nutronics, Inc. 4665 Nautilus Ct. S. STE 500 Boulder CO 80301 Post Commencement
Address: At the Premises Tenant's Fax Number: 303-530-2004 1.14 Tenant's Tax
I.D.: 88-0341222 1.15 Landlord's Broker: Newmark Grubb Knight Frank and Dean
Callan & Company 1.16 Tenant's Broker: The Colorado Group, Inc. 1.17 Parking: Up
to 16 parking spaces, subject to Section 38.2 1.18 Attachments: [check if
applicable] _x_ Addendum _x_ Exhibit A-1: Building _x_ Exhibit A-2: Premises _x_
Exhibit B: Tenant Improvements _x_ Exhibit C: Form of Commencement Agreement _x_
Exhibit D: Form of Tenant's Estoppel Certificate 2. PREMISES LEASED;
DESCRIPTION. Landlord hereby leases unto Tenant the Premises which is a part of
the Building located on the real property described on Exhibit A-1 (the "Land").
A floorplan showing the location of the Premises within the Building is attached
as Exhibit A-2. The leasing of the Premises is made according to the terms of
this Lease; together with all appurtenances thereto, and all fixtures attached
thereto, in present condition, and together with nonexclusive reasonable access
across the Land as may be required for use of the Premises by Tenant, with such
access to be on such roadways, sidewalks, and other common areas of which the
Premises are a part, or of any such adjacent lands owned by Landlord, as
Landlord may from time to time designate. 3. PRESENT CONDITION OF PROPERTY.
Tenant has examined and accepts the Building, improvements, and any fixtures on
the Premises, in present condition, subject to the construction of Tenant
Improvements as detailed on the plans and specifications attached as Exhibit B,
attached hereto and made a part hereof by reference. No representation,
statement, or warranty, express or implied, has been made by or on behalf of
Landlord as to the condition of the Premises, or as '\ to the use that may be
made of same. In no event shall Landlord be liable for any defect. in the
Premises or for any limitation on ~ J the use ofthe Premises. 0 2 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease006.jpg]
4. TERM. 4.1 Initial Term. The Initial Term of this Lease commences at 12:01
a.m. on the Commencement Date and terminates at 12:00 midnight on the Expiration
Date (the Initial Term, together with any extensions thereof, plus any partial
month prior to the Initial Term is herein referred to as the "Term"). The
Commencement Date of the Initial Term as set forth in Section 1 shall be subject
to those adjustments of the Commencement Date, if any, set forth in Section 4.2
which relate to the performance of construction on the Premises. 4.2 Tenant
Improvement Construction. The Commencement Date of this Lease shall be delayed
until Landlord delivers possession of the Premises (the "Delivery Date") with
the "Tenant Improvements," described on Exhibit B, "Substantially Complete" as
defined in Exhibit B. If for any reason Landlord is delayed and does not
substantially complete such construction prior to the anticipated Commencement
Date, which Landlord estimates to be on or about October 1, 2014, such failure
will not affect the validity of this Lease, but in such case the Commencement
Date shall be postponed, and Tenant shall not be obligated to pay Rent, until
the Tenant Improvements are Substantially Complete (unless such delay is due to
a delay caused by Tenant, in which case Tenant's Rent obligations and the
Commencement Date shall occur on the date the Premises would have been
Substantially Complete had there been no Tenant delay). If the Delivery Date is
other than the first day of the month, then the Commencement Date will be
further delayed to the first day of the month following the Delivery Date but
all provisions hereof, including Tenant's obligation to pay Rent (prorated for a
partial month), will be in effect as of the Delivery Date. If the Commencement
Date is delayed, the Expiration Date shall be extended so that the Initial Term
will continue for its full period and end on the last day of a calendar month.
The postponement of Tenant's obligation to pay Rent is in full settlement of all
claims which Tenant may otherwise have by reason of Landlord's delay of delivery
of the Premises. Promptly following the Commencement Date, Landlord and Tenant
agree to execute a commencement agreement in the form attached as Exhibit C
setting forth the Commencement Date, the Expiration Date and such other matters
described therein. 4.3 Delivery of Possession. Taking possession of the Premises
by Tenant on the Delivery Date is conclusive evidence that the Premises are in
the condition agreed between Landlord and Tenant and acknowledgment by Tenant of
satisfactory completion of any work which Landlord has agreed to perform,
including the Tenant Improvements. Tenant may, upon written consent by Landlord
in its sole discretion, have access to the Premises for a period not to exceed
fourteen (14) days during Tenant Improvement construction for the purpose of
moving in Tenant-owned furniture, fixtures, cabling, equipment and inventory.
This access and the items so moved in shall not in any way impede the
construction ofthe Tenant Improvements, nor shall Landlord, its agent,
employees, subcontractors, or any other person on the Premises whether invited
or not invited, be liable for the protection, care or security of Tenant-owned
items. This Section shall not be construed so as to permit Tenant to occupy the
Premises prior to the satisfaction of all requirements for Tenant's insurance
set forth below or to operate its business from the Premises. If Tenant
commences its usual business therein, all terms and provisions of this Lease
shall apply as of the date Tenant commences its business, including the
obligation for the payment of all Rent and other amounts owing hereunder,
however, such early occupancy shall not advance the Expiration Date of this
Lease. 5. RENT. All amounts, including Base Rent or any additional Rent, to be
paid by Tenant pursuant to this Lease as the context requires are sometimes
referred to collectively as "Rent." Tenant shall pay Rent to Landlord as
follows: 5.1 Base Rent. Subject to the provisions below, commencing on the
Delivery Date and on the first day of each month thereafter, Tenant shall pay
minimum Base Rent in the amount stated in Section 1.4, in advance without
notice. Rent shall be paid without set off, abatement, or diminution, at the
address set forth in Section 1.11 , or at such other place as Landlord from time
to time designates in writing. Notwithstanding anything to the contrary
contained herein, Tenant may occupy the Premises and abate the payment of
$5,379.38 per month of Base Rent applicable to the Premises for a period of two
(2) full calendar months commencing upon the Delivery Date (the "Abated Rent
Period"). The total amount of Rent abated hereunder will be accrued by the
parties during their fiscal periods in which the same is actually paid. No
portion of the Rent paid by Tenant during periods after the Abated Rent Period
will be allocated to such Abated Rent Period, nor is such Rent intended to be
allocable to the Abated Rent Period. If at any time during the Term, an event of
default occurs, Tenant shall owe Landlord, in addition to all other amounts, the
Rent abated hereunder. Tenant has no obligation to pay the Rent abated hereunder
if no event of default occurs prior to the expiration of the Term. 5.2 Operating
Expenses. In addition to Base Rent, Tenant shall pay to Landlord as additional
Rent during the Term hereof, Tenant's Share, as hereinafter defined, of the
Operating Expenses, as hereinafter defined, for each year of the Term. Tenant's
Share of Operating Expenses shall be payable in accordance with the following
provisions: 5.2.1 "Tenant's Share" is defined, for purposes of this Lease, to be
the percentage as set forth in Section 1.6 hereof, which percentage is
determined by dividing the approximate square footage of the Premises by the
total approximate square footage of the space contained in the entire Building,
as such square footages are set forth in Section 1 hereof. It is understood and
agreed that Tenant's Share is subject to revision in the event the actual size
of the Building is increased or decreased by Landlord, as provided for herein
5.2.2 "Operating Expenses" is defined, for purposes of this Lease, to include
all reasonable costs incurred by Landlord for or in connection with the
ownership, management, operation, maintenance and repair of the 3 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease007.jpg]
Building and Land as is necessary to keep such property in a safe and good order
and condition including as is required by all applicable laws and regulations.
Operating Expenses may include but are not limited to, the following: ( 1) The
maintenance and repair of common areas, if any; (2) The maintenance and repair,
including striping and sealing where applicable, of parking areas, loading and
unloading areas, trash areas, roadways, sidewalks, walkways, stairways, parkways
and driveways; (3) Snow removal (Landlord is responsible for snow removal of
more than 2"); ( 4) The preventative maintenance and repair of all heating, air
conditioning, plumbing, electrical systems, life safety equipment (including
fire detection and suppression systems), locks and security systems,
telecommunication and other equipment used in common by, or for the benefit of
Tenant, tenants or occupants of the Building; (5) The maintenance, repair and
replacement of all landscaped areas, including irrigation systems and fences;
(6) Window washing and the maintenance and repair of parking lot lighting; (7)
The preventative maintenance and repair of Building exteriors (including roofs)
and any other publicly mandated services to the Building; (8) The cost of all
utilities including water, sewer, gas, and electricity, except for those
utilities separately metered and paid for by Tenant or tenants; (9) All costs
incurred in the maintenance and/or cleaning of the Building or Premises; (10)
All real property taxes and assessments levied against the Building or land by
any governmental or quasi-governmental authority or under any covenants,
declarations, easements or restrictions (collectively referred to herein as
"Taxes"). Taxes are computed on an accrual basis based on the year in which they
are levied; (11) Insurance premiums for the Building, including property damage
coverage, together with loss of rent endorsement; the part of any claim paid
under the deductible portion of any insurance policy carried by Landlord; public
liability insurance; and any other insurance carried by Landlord on any
component parts of the Building; (12) All labor costs, including wages, costs of
worker's compensation insurance, payroll taxes, fringe benefits, including
pension, profit-sharing and health, and legal fees and other costs incurred in
resolving any labor dispute; (13) Professional building management fees, costs
and expenses, including costs of office space and storage space required by
management for performance of its services; (14) Legal, accounting, inspection,
and other consulting fees (including fees for consultants for services designed
to produce a reduction in Operating Expenses or improve the operation,
maintenance or state of repair ofthe project of which the Premises are a part).
Operating Expenses shall specifically not include: (a) The costs of replacements
of equipment or improvements that are considered capital items under Generally
Accepted Accounting Principles ("GAAP"); (b) The costs of alterations of tenant
spaces or other capital expenditures except for such costs, as reasonably
amortized by Landlord, where one of the purposes of such capital expenditure was
to improve Building operating efficiency resulting in cost savings to Tenant;
(c) Any principal and interest payments on mortgages and other mortgage related
expenses; (d) Leasing commissions or other related leasing expenses; (e) Any
expenses paid by any tenant directly to third parties, or as to which Landlord
is otherwise reimbursed by any third party, other tenant or tenants, or by
insurance proceeds. Notwithstanding anything to the contrary, to the extent
Landlord determines it is beneficial to share costs or expenses for employees,
utilities or other services or costs attributable to the Building and other
buildings owned or managed by Landlord or its affiliates, Landlord may allocate
such expenses as Landlord reasonably determines. Landlord reserves the right at
any time to reasonably change the method of calculation or allocation of such
costs and expenses and in making any computations contemplated hereby and
Landlord's accountants may make such other modifications to the computations as
are required to achieve the reasonable allocation of the costs and expenses. 4
144652.3



--------------------------------------------------------------------------------



 
[nutronicslease008.jpg]
The Operating Expenses for the first and last years of the Term shall be
prorated according to that portion of such year as to which Tenant is
responsible for a share of such expenses. Certain items of maintenance (such as
landscape maintenance and snow removal) are performed by Landlord on numerous
areas owned and/or maintained by Landlord, in addition to the Premises, and the
cost thereof cannot be precisely ascribed to the Premises. As to such services
which are performed on areas in addition to the Premises, the cost for all areas
so serviced shall be allocated to the Premises in proportion to the square feet
of building floor space in the Premises compared to the square feet of building
floor space in the entire area to which such services are provided. Landlord
shall keep reasonable records of such cost. 5.2.3 Operating Expenses for the
calendar year in which the Term commenced have been estimated (the "Initial
Estimate") and such Initial Estimate is set forth in Section 1.6 of this Lease.
Until notice is given by Landlord of a change in such estimate, Tenant shall
make estimated monthly payments in the amount last advised by Landlord; the
amount of such estimate that Tenant is obligated to pay as of the commencement
of Tenant's obligations under this Lease as Tenant's Share of Operating Expenses
is set forth as the Initial Estimated Payment in Section 1.6 of this Lease.
Landlord shall deliver to Tenant within 60 days after the expiration of each
calendar year a reasonably detailed statement showing Tenant's Share of the
actual Operating Expenses incurred during such year. If Tenant's payments under
this Section during said subsequent year exceed Tenant's Share of actual
Operating Expenses as indicated on said statement, Tenant shall be entitled to
credit the amount of such overpayment against Tenant's Share of Operating
Expenses next falling due. If Tenant's payments under this Section during the
subject calendar year were less than Tenant's Share of actual Operating Expenses
as indicated on said statement, Tenant shall pay to Landlord the amount of the
deficiency within 10 days after delivery by Landlord to Tenant of said
statement. During any periods of adjustments and prior to receipt of Landlord's
statement, Tenant shall continue to pay Landlord the amount of the estimated
payment for the prior calendar year and a retroactive adjustment, if applicable,
shall be made after Tenant's receipt of the statement which sets forth the new
estimated payment. Landlord and Tenant shall forthwith adjust between them any
balance determined to exist with respect to that portion of the last year for
which Tenant is responsible as to Operating Expenses, notwithstanding that the
Term may have terminated before the end of such year and such obligation shall
survive the expiration or earlier termination of this Lease. If Tenant disputes
an adjustment submitted by Landlord or a proposed increase or decrease in the
estimated payment, Tenant shall give Landlord notice of such dispute within 30
days after Tenant's receipt of the adjustment. If Tenant does not give Landlord
timely notice, Tenant waives its right to dispute the particular adjustment. If
Tenant timely objects, Tenant may engage its own certified public accountants
("Tenant's Accountants") to verify the accuracy of the statement complained of
or the reasonableness of the estimated increase or decrease. Tenant's
Accountants shall enter into a confidentiality agreement satisfactory to
Landlord. If Tenant's Accountants determine that an error has been made,
Landlord's accountants and Tenant's Accountants shall endeavor to agree upon the
matter, failing which such matter shall be submitted to an independent certified
public accountant selected by Landlord, with Tenant's reasonable approval, for a
determination which will be conclusive and binding upon Landlord and Tenant.
Tenant shall pay for all costs incurred by Tenant for Tenant's Accountants and
in no event may Tenant's Accountants be engaged on a contingency basis to
prepare such audit. Notwithstanding the pendency of any dispute, Tenant shall
continue to pay Landlord the amount of the estimated payment or adjustment
determined by Landlord's accountants until the adjustment has been determined to
be incorrect. If it is determined that any portion of the Operating Expenses
were not properly chargeable to Tenant, then Landlord shall promptly credit or
refund the appropriate sum to Tenant. 5.3 Late Charges. Tenant will pay a late
charge equal to 5% of any monthly Base Rent payment or other payment not paid
when due, which payment shall be in addition to any interest elsewhere provided
for. 5.4 Security Deposit. Tenant has deposited and will keep on deposit at all
times during the Term with Landlord the Deposit as security for the payment and
performance of Tenant's obligations under this Lease, including but not limited
to payment of all Rent due under the terms hereof. Landlord shall not owe Tenant
any interest on the Deposit. At Landlord's election, deductions may be made by
Landlord from the amount so retained for the reasonable cost of repairs to the
Premises which should have been performed by Tenant, for any Base Rent,
additional Rent payment or any other sum delinquent under the terms hereof, and
for any sum used by Landlord in any manner to cure any default in the
performance of Tenant under the terms of this Lease. In the event deductions are
so made during the Term, upon notice by Landlord, Tenant shall redeposit such
amounts so expended so as to maintain the Deposit in the amount as herein
provided for, within 10 days after receipt of such written demand from Landlord.
Nothing herein contained shall limit the liability of Tenant as to any repairs
or maintenance of the Premises; and nothing herein shall limit the obligation of
Tenant promptly to pay all sums otherwise due under this Lease and to comply
with all the terms and conditions hereof. If the entire Deposit has not been
utilized, the remaining amount will be refunded to Tenant or to whoever is then
the holder of Tenant's interest in this Lease, without interest, within 60 days
after full performance of this Lease by Tenant. Notwithstanding anything to the
contrary contained herein, if no event of default by Tenant occurs prior to the
commencement of the thirteenth (13th) month following the Commencement Date of
this Lease, the Deposit shall be reduced to $7,740.64 for the remainder of the
Term of this Lease, and Landlord shall delivery $15,481.27 of the original
Security Deposit to Tenant within 10 business days after receipt of Tenant's
written request for the return of the same. 5.5 Proration of Rent for Partial
Months. If the Term begins on other than the first day of a month, Base Rent and
additional Rent from such date until the first day of the next succeeding
calendar month shall be prorated on the basis of the actual number of days in
such calendar month and shall be payable in advance. If the Term terminates on
other than the last day of the calendar month, Rent from the first day of such
calendar month until such termination date shall be prorated on the basis of the
actual number of days in such month, and shall be payable in advance. 5 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease009.jpg]
6. TAXES - REAL PROPERTY - PAID BY TENANT - PROTEST. Tenant shall pay as
Operating Expenses, Tenant's Share of all real estate taxes and assessments, as
shall, from and after the date hereof, be assessed upon the Building and Land
and any appurtenances or improvements thereto in accordance with Section 5. The
real estate taxes and assessments for the year in which the Term shall begin, as
well as for the year in which this Lease shall end, shall be apportioned so that
Tenant shall pay only the portions that correspond with the portions of such
years as are within the Term. In the event that the Premises are assessed for
tax purposes as a part of a larger parcel, the tax on the entire parcel shall be
prorated in proportion to the number of square feet of Building floor space on
each portion of the entire parcel. Upon written request from Tenant, Landlord
shall protest the tax assessment on the Premises, to the extent that Landlord,
in good faith, believes that such protest is justifiable and likely to be
successful. In the event of any such protest Tenant shall nevertheless pay to
Landlord the taxes as assessed and Tenant shall be entitled to the appropriate
share of any refund. Tenant shall not protest any real property tax assessment
on the Premises. 7. TAXES- TENANT'S PERSONAL PROPERTY- PAID BY TENANT. Tenant
shall be responsible for and timely pay any and all personal property taxes
assessed against any furniture, fixtures, equipment and items of a similar
nature installed and/or located in or about the Premises by Tenant. 8. UTILITIES
AND SECURITY SERVICES 8.1 Utilities. Except as set forth herein, Landlord shall
not be required to furnish to Tenant any utility services of any kind, such as
but not limited to water, sewer, hot water, heat, gas, electricity, light,
telephone, cable TV or other utilities used, rendered, or supplied, upon or in
connection with the Premises, including Premises janitorial services. Tenant
shall obtain and contract directly with the respective utility provider and pay
all charges for any utilities separately metered to the Premises. Tenant agrees
that Landlord shall not be liable for directly contracted utility services not
being supplied to the Premises. Tenant irrevocably appoints Landlord as Tenant's
attorney-in-fact solely for the purpose of terminating Tenant's account with any
provider of such utilities, ifTenant abandons the Premises or if this Lease is
terminated. Tenant shall pay as Operating Expenses, Tenant's Share of all
utilities servicing the Premises on common meters with other tenants, including
but not limited to water, sewer, hot water, heat, gas, electricity, light,
telephone, cable TV. Tenant agrees that Landlord shall not be liable for failure
to supply any utility service during any period Landlord is unable to furnish
such services and Landlord uses reasonable diligence to supply such services, it
being understood that Landlord reserves the right to discontinue temporarily
such services, or any of them, at such times as may be necessary by reason of
accident, unavailability of employees, repairs, alterations or improvements, or
whenever by reason of strikes, lockouts, riots, acts of God or any other
happening beyond control of Landlord. Landlord's obligations to furnish services
shall be conditioned upon the availability of adequate sources. Landlord shall
have the right to enter upon the Premises at all reasonable times in order to
make such repairs, alterations and adjustments as shall be necessary in order to
comply with the provisions of any mandatory or voluntary fuel or energy saving
or similar statute, regulation or program. 8.2 Private Security Service.
Landlord may, in its sole discretion, engage a private security service, as an
independent contractor, to patrol an area which includes the Premises. If
Landlord does so employ a private security service, the cost thereof shall be
considered an Operating Expense as defined in Section 5.2.2 herein. Landlord
shall have absolutely no obligation to engage a private security service and
shall not be liable for any damages or loss which might have been averted had a
private security service been engaged. If Landlord does engage a private
security service, Tenant shall indemnify and save harmless Landlord of and from
liability for damages, liability or any claims against Landlord, including
costs, attorney's fees and expenses of Landlord in defending against the same,
on account of any injury to or death of any employee, agent, representatives or
invitee of Tenant arising out of the use of the private security service. If
Tenant desires a higher level of security services than Landlord provides, or
wishes to obtain an agreement that there will be liability for actions,
inactions, non-performance or quality of performance by a security service,
Tenant may itself engage such additional security service for the Premises as
Tenant chooses, at Tenant's sole expense. Nothing herein shall limit any action
by Tenant against any person or entity providing private security service,
provided that Landlord shall not be party to, or liable for any judgment entered
in such an action, as a defendant, cross defendant, third­ party defendant, or
otherwise. Tenant shall indemnify Landlord against any loss, liability or claim
arising out of any action brought by Tenant against any person or entity
providing private security service. The obligation to indemnify shall include
payment of Landlord's attorneys' fees incurred in connection with the claim
covered by the indemnity and in enforcing the obligation to indemnify. 9.
HOLDING OVER. If, after expiration of the Term, Tenant shall remain in
possession of the Premises and continue to pay Rent without a written agreement
as to such possession, then Tenant shall be deemed a month-to-month Tenant and
the Base Rent rate during such holdover tenancy shall be equivalent to one and
one-half times the monthly Base Rent paid for the last month of tenancy under
this Lease, plus payment of all additional Rent under this Lease. Such
month-to-month tenancy may be terminated by Landlord at midnight on any day
which is more than 29 days after date of delivery of Landlord's written notice
of termination to Tenant. No holding over by Tenant shall operate to renew or
extend this Lease without the written consent of Landlord. 6 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease010.jpg]
10. ALTERATION- CHANGES AND ADDITIONS- RESPONSIBILITY- NO HOLES IN ROOF- NO NEW
EQUIPMENT ON ROOF. Subject to Landlord's consent that any alterations requested
by Tenant do not negatively affect the integrity of the Premises, in Landlord's
sole discretion, Tenant may, during the Term, at Tenant's expense, erect inside
partitions, add to existing electric power service, add telephone outlets or
other communication services, add light fixtures, install additional heating
and/or air conditioning or make such other changes or alterations as Tenant may
desire, provided that prior to commencement of any such work, Tenant shall
submit to Landlord a set of fully detailed working drawings and specifications
for the proposed alteration, prepared by a licensed architect or engineer. If
Tenant so requests, Landlord will have the drawings and specifications prepared
for Tenant, at Tenant's expense. Tenant will pay for such services, as
additional Rent, within 10 days after delivery of invoice. In particular, but
not as a limitation, the working drawings must fully detail changes to
mechanical, wiring and electrical, lighting, plumbing and HV AC systems to
Landlord's satisfaction. Landlord may refuse to consent to the alterations
because of the inadequacy of the drawings and specifications. All alterations,
repair and maintenance work performed by Tenant shall be done at Tenant's
expense by Landlord's employees or, with Landlord's prior consent and subject to
any conditions imposed by Landlord, by other persons requested by Tenant;
however, if such work is not performed by Landlord's employees, Tenant shall pay
Landlord a supervisory fee within 10 days of receipt of an invoice from
Landlord. Tenant may not commence the alterations until Landlord's written
consent has been given. Any additions or alterations requested by Tenant of the
telecommunication or data transmission equipment, facilities, lines or outlets
on the Premises shall be performed only with Landlord's consent, and only by
Landlord's approved contractor. If the drawings and specifications are adequate,
to Landlord's sole satisfaction, then Landlord will not unreasonably withhold
its consent to the alterations, except that Landlord may withhold its consent to
new or altered openings (holes) in the roof, or placement of additional
equipment on the roof, as follows. Landlord may withhold its consent to new
openings in the roof or placement of additional equipment on the roof unless
Landlord, in its sole discretion, is satisfied that the risk of increased
leakage or risk of more frequent repairs or maintenance of the roof is
acceptable to Landlord. Any new or altered opening in the roof, or placement of
additional equipment thereon, shall be considered an alteration which requires
the prior written consent of Landlord. If within 30 days after such plans and
specifications are submitted by Tenant to Landlord for such approval, Landlord
shall have not given Tenant notice of disapproval, stating the reason for such
disapproval, such plans and specifications shall be considered denied by
Landlord. As a condition of approval for such alternations, Landlord shall have
the right to require Tenant to furnish adequate bond or other security
acceptable to Landlord for performance of and payment for the work to be
performed. At the end of this Lease, all such fixtures, equipment, additions
and/or alterations (except trade fixtures installed by Tenant) shall be and
remain the property of Landlord, provided, however, Landlord shall have the
option to require Tenant to remove any or all such fixtures, equipment,
additions, and/or alterations and restore the Premises to the condition existing
immediately prior to such change and/or installation, normal wear and tear
excepted, all at Tenant's cost and expense, specifically including, without
limitation, the restoration of any roof penetrations, along with the removal of
Tenant's cabling and power distribution specific to Tenant's business and its
use of the Premises. All work done by Tenant shall conform to appropriate city,
county and state building codes and health standards and OSHA standards and
Tenant shall be responsible for obtaining and paying for building permits. If
any such work done by Tenant causes damage to the structural portion, exterior
finish or roof of the Premises, then the costs of repair of such damage, and of
all further maintenance and repairs to such structural portion, exterior finish
or roof during the Term shall thereafter be the responsibility of Tenant.
Neither Landlord's right of entry, nor any actual inspection by Landlord, nor
Landlord's actual knowledge of any alteration accomplished or in progress shall
constitute a waiver of Landlord's rights concerning alterations by Tenant. 11.
MECHANIC'S LIENS. Tenant shall pay all costs for construction done by it or
caused to be done by it on the Premises as permitted by this Lease. Tenant shall
keep the Building, other improvements and land of which the Premises are a part
free and clear of all mechanic's liens resulting from construction by or for
Tenant. Tenant shall have the right to contest the correctness or validity of
any such lien if, immediately on demand by Landlord, Tenant deposits with
Landlord and/or any appropriate court or title insurance company a bond or sum
of money sufficient to allow issuance of title insurance against the lien and/or
to comply with the statutory requirements for discharge of the lien found in §
38-22-130 and § 38-22-131, Colorado Revised Statutes, or any successor statutory
provision. Landlord shall have the right to require Tenant's contractor(s),
subcontractors and materialmen to furnish to both Tenant and Landlord adequate
lien waivers on work or materials paid for, in connection with all periodic or
final payments, by endorsement on checks, making of joint checks, or otherwise,
and Landlord shall have the right to review invoices prior to payment. Tenant's
failure to act in accordance with the foregoing shall be an event of default and
Landlord may, in addition to other remedies, pay such amounts, which together
with reasonable attorneys' fees incurred and interest, shall be immediately due
Landlord upon notice. Landlord reserves the right to post notices on the
Premises that Landlord is not responsible for payment of work performed and that
Landlord's interest is not subject to any lien. 12. UNIFORM SIGNS; NO "FOR RENT"
SIGNS. It is Landlord's intent to maintain uniformity of signage throughout the
area where signs may be controlled by Landlord. Tenant shall place no signs on
the Premises or the Building (except inside the Premises and that are not
visible from outside the Premises) without prior written consent of Landlord. If
Landlord approves signage, Tenant shall be responsible for removing such signage
and restoring the area of the Building on which the signage was mounted on or
before the Expiration Date or earlier termination of this Lease 7 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease011.jpg]
Tenant may not put any signs on the Premises indicating that the same are for
rent, or available for assignment or sub­ lease, and may put no signs of real
estate brokers on the Premises. Tenant shall have the right, subject to
Landlord's signage criteria and the regulations, codes and covenants of the City
of Longmont and the business park in which the Building is located, to place
identification signage at the entry to the Premises, at Tenant's cost and
expense. 13. MAINTENANCE AND REPAIRS OF THE BUILDING; LANDLORD NOT LIABLE FOR
DAMAGE TO CONTENTS. Landlord shall be responsible for maintenance and repairs of
the roof, exterior finish and structural portions of the Building at the sole
cost and expense of Landlord (however, all expenditures by Landlord in this
regard shall be included in Operating Expenses as defined in Section 5.2.2
except w~ere specifically excluded) provided, however, that if any such
maintenance or repairs are necessitated by the acts of Tenant or its employees,
agents, contractors, sub-contractors, licensees, invitees or guests, Tenant
shall reimburse Landlord for the cost of same, as additional Rent, to be paid
within 10 days after delivery of invoice. All other maintenance, repairs and
replacements within the Premises shall be performed by Tenant, at its own
expense, including all necessary maintenance, repairs and replacements to pipes,
plumbing systems, electrical systems, window or other glass, doors, fixtures,
interior decorations, and all other appliances and appurtenances. Such repairs
and replacements, ordinary as well as extraordinary, shall be made promptly, as
and when necessary, so that the Premises are maintained in first class
condition. All such maintenance, repairs and replacements shall be in quality
and class at least equal to the original work. On default of Tenant in making
such maintenance, repairs or replacements, Landlord may, but shall not be
required to, make such repairs and replacements for Tenant's account, and the
expense shall constitute and be collectable as additional Rent, together with
interest thereon as hereinafter provided. Notwithstanding Landlord's obligations
elsewhere set forth in this Lease, under no circumstances shall Landlord be
liable for damage to the contents of the Building or consequential damages to
Tenant. Tenant shall indemnify and save harmless Landlord of and from liability
for damages, liability or any claims against Landlord, including costs,
attorney's fees and expenses of Landlord in defending against the same, on
account of any injury to (or death of) any employee, agent, representative or
invitee ofTenant. 14. CONDITION UPON SURRENDER- RETURN OF KEYS. Tenant shall
vacate the Premises in the same condition as when received, ordinary wear and
tear excepted, cleaned to the same standard as when received, and shall remove
all of Tenant's property, so that Landlord can repossess the Premises not later
than midnight on the day upon which this Lease or any extension hereof ends,
whether upon notice, holdover or otherwise. Landlord shall have the same rights
to enforce this covenant by ejectment and for damages or otherwise as for the
breach of any other conditions or covenant of this Lease. Upon termination of
this Lease, Tenant shall deliver to Landlord keys which operate all locks on the
exterior or interior of the Premises, including, without limitation, keys to
locks on cupboards and closets. Tenant shall retrieve all keys to the Premises
which Tenant has delivered to employees or others, and include same with the
keys delivered to Landlord. 15. STORAGE OUTSIDE THE BUILDING; NO WASTE; NO
NUISANCE; COMPLIANCE WITH LAWS; FUTURE RULES AND REGULATIONS. Tenant shall use
the Premises for the Permitted Use and for no other purpose, and occupancy is
limited to the Occupancy Limit. Tenant shall conform to all present and future
laws and ordinances of any governmental authority having jurisdiction over the
Premises, and will make no use in violation of same. No outside storage shall be
allowed unless first approved by Landlord in writing and then only in such areas
as are designated as storage areas by Landlord. Tenant shall not commit or
suffer any waste on the Premises. Tenant shall not permit any nuisance to be
maintained on the Premises nor permit any disorderly conduct, noise, vibrations,
or odors or other activity that may be dangerous or offensive to other occupants
of any other part of the property of which the Premises are a part and/or of any
adjoining property. As part of a common scheme for orderly development, use and
protection, of its various properties and those properties adjacent to the
Premises, Landlord may impose upon Tenant reasonable rules and regulations
concerning parking and vehicle traffic; locations at which deliveries are to be
made and access thereto; trash disposal; use of common areas such as recreation
areas, corridors, and sidewalks; signs and directories; use of communication
wires or cables which are used in common but which may be inadequate fully to
serve all the demands placed upon them; provided that such rules and regulations
shall be uniform in their application and shall not violate the express terms of
this Lease elsewhere set forth. 16. LIABILITY FOR OVERLOAD. Tenant shall be
liable for the cost of any damage to the Premises or the Building or the
sidewalks and pavements adjoining the same which results from the movement of
heavy articles or heavy vehicles or utility cuts made by or on behalf of Tenant.
Tenant shall not overload the floors or any other part of the Premises. 17.
INSURANCE. 17.1 Landlord's Insurance. Landlord shall keep the Building and
improvements insured throughout the Term against losses covered by ISO Causes of
Loss - Special Form Coverage, as defined in the insurance industry, which shall
also cover loss of rents. Landlord shall pay any premium on such policy and such
costs shall be included in Operating Expenses. Landlord may purchase a single
policy covering buildings and grounds in addition to the Building and the
Premises. In that event, the premium shall be allocated among the various
covered buildings and the Premises in proportion to the number of square feet of
building floor space in each area. 8 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease012.jpg]
17.2 General Liability Insurance. Tenant agrees to carry commercial general
liability insurance in the minimum total amount of ONE MILLION Dollars ($1
,000,000.00) for each occurrence of bodily injury and ONE MILLION Dollars ($1
,000,000.00) for each occurrence ofproperty damage or $1 ,000,000 Combined
Single Limits (CSL) bodily injury and property damage. Tenant also agrees to
carry Comprehensive Automobile Liability insurance with a combined single limit
of not less than $1 ,000,000 per occurrence for bodily injury and property
damage. Tenant shall supply to Landlord certificates of insurance as provided in
Section 17.6. In the event Tenant fails to secure such insurance or to give
evidence to Landlord of such insurance by depositing with Landlord certificates
as provided below, Landlord may purchase such insurance in Tenant's name and
charge Tenant the premiums therefor. Bills for the premiums therefor shall be
deemed and paid as additional Rent due within 10 days after delivery of invoice.
Landlord, Goff Capital Partners, L.P., Flatiron Property Management LLC and such
other parties that Landlord shall reasonably require from time to time shall be
named as additional insured's (using endorsement form CG 20 10 07 04 or such
other form Landlord may require from time to time) in all of the foregoing
insurance policies with a statement to that effect set forth in the certificates
of insurance furnished to Landlord. Flatiron Property Management LLC, having an
address of 2101 Ken Pratt Boulevard, Suite 101 , Longmont, Colorado 80501 , or
such other party that Landlord shall require from time to time, shall be named
"Certificate Holder" on all certificates of insurance required hereunder. In the
event Tenant has multiple locations all insured under one policy, then Tenant
shall provide to Landlord an aggregate limit endorsement specific to the
Premises. 17.3 Tenant Improvements. Tenant agrees to carry insurance covering
all of Tenant's leasehold improvements, alterations, additions, trade fixtures,
merchandise and personal property from time to time in, on or upon the Premises,
in an amount not less than 100% of the full replacement cost of such items from
time to time during the Term, providing protection against any peril included
within an "All-Risk" policy, with a deductible amount not to exceed $10,000.00.
Any policy proceeds shall be used for the repair or replacement of the property
damaged or destroyed unless this Lease shall cease and terminate due to
destruction of the Premises as provided below. Leasehold improvements shall
include all improvements above the concrete floor and below the concrete or
steel roof deck and roof structure whether completed specifically for Tenant or
existing prior to the Commencement Date and those tenant improvements made by
Tenant or on Tenant's behalf by Landlord. 17.4 Other Insurance. Tenant agrees to
carry insurance against such other hazards and in such amounts as the holder of
any mortgage or deed oftrust to which this Lease is subordinate may require from
time to time. 17.5 Waiver of Subrogation. Landlord and Tenant waive all rights
of recovery against the other and its respective officers, partners, members,
agents, representatives, and employees for loss or damage to its real and
personal property kept in the Building which is capable of being insured against
under ISO Causes of Loss - Special Form Coverage, or for loss of business
revenue or extra expense arising out of or related to the use and occupancy of
the Premises. Tenant also waives all such rights of recovery against Landlord's
Building manager and/or property manager. Each party shall, upon obtaining the
property damage insurance required by this Lease, notify the insurance carrier
that the foregoing waiver is contained in this Lease and obtain an appropriate
waiver of subrogation provision in the policies. 17.6 Other Provisions Regarding
Tenant's Insurance. All insurance required ofTenant in this Lease shall be
effected under enforceable policies issued by insurers licensed to do business
in Colorado with a Best's Financial Strength Rating of no less than A-X. At
least 30 days prior to the expiration date of any such policy, a certificate
evidencing a new or renewal policy shall be delivered by Tenant to Landlord.
Within 15 days after the premium ·on any policy shall become due and payable,
Landlord shall be furnished with satisfactory evidence of its payment. To the
extent obtainable, all policies shall contain an agreement that, notwithstanding
any act or negligence of Tenant which might otherwise result in forfeiture of
such insurance, such policies shall not be canceled except upon 30 days prior
written notice to Landlord, and that the coverage afforded thereby shall not be
affected by the performance of any work in or about the Premises. If Tenant
provides any insurance required of Tenant by this Lease in the form of a blanket
policy, Tenant shall furnish satisfactory proof that such blanket policy
complies in all respects with the provisions of this Lease, and that the
coverage thereunder is at least equal to the coverage which would be provided
under a separate policy covering only the Premises. 17.7 Changes in Standard
Policies. If the definition of insurance industry policy language relating to
"All-Risk" insurance or other term changes, the insurance requirements hereunder
shall be modified to conform to the existing insurance industry language;
however, the dollar amount of the coverage's required under this Lease shall not
be less than those existing at the time of the effective beginning date of this
Lease. 17.8 No Use of Premises in Violation of Insurance Policies. Tenant shall
make no use of the Premises which would void or make voidable any insurance upon
the Premises or Building or which would increase any insurance premiums for
insurance on the Premises or the Building. 18. FIRE REGULATIONS - TENANT
RESPONSIBILITY. It shall be Tenant's sole and exclusive responsibility to meet
all fire regulations of any governmental unit having jurisdiction over the
Premises to the extent such regulations affect Tenant's operations, at Tenant's
sole expense. 19. REPLACEMENT OF BUILDING - CASUALTY DAMAGE. If the Premises are
damaged or destroyed by fire or other cause at any time after the Date of
Commencement of this Lease, Landlord shall proceed with due diligence to 9
144652.3



--------------------------------------------------------------------------------



 
[nutronicslease013.jpg]
repair or restore the same to the same condition as existed before such damage
or destruction, and as soon as possible thereafter will give possession to
Tenant of the Premises without diminution or change of location. Provided,
however, that in case of total destruction of the Premises by fire, or in case
the Building is so badly damaged that, in the opinion of Landlord, it is not
feasible to repair or rebuild the same, then, Landlord shall have the right to
terminate this Lease instead of rebuilding the improvements; provided, however,
that Landlord shall give Tenant written notice of Landlord's intention to
terminate, said notice to be served not later than 30 days after the occurrence
of the damage to the property. In the event the Premises are rendered
temporarily untenantable because of fire or other casualty, monthly Base Rent
shall abate on the untenantable area until the Premises are restored to their
former condition, abatement to be based on the square feet of Building floor
space in the untenantable area compared to the total square feet of Building
floor space in the Premises. Provided, however, that to the extent the damage or
destruction results from the negligence or other action of Tenant or its
employees, agents, contractors, subcontractors, invitees, guests or licensees,
Tenant shall pay for the restoration or repair, to the extent the cost of same
is not covered by Landlord's insurance. 20. ENVIRONMENTAL MATTERS. 20.1
Definitions. 20.1.1 Hazardous Material. Hazardous Material means any substance:
(a) the presence of which requires investigation, notice or remediation under
any federal, state or local statute, regulation, ordinance, order, action,
policy or common law; or (b) which is or becomes defined as a "hazardous
material," "hazardous waste," "hazardous substance," "regulated substance,"
"pollutant" or "contaminant" under any federal, state or local statute,
regulation, rule or ordinance or amendments thereto including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. §9601 et seq.), Toxic Substances Control Act (15 U.S.C. §2601 et
seq.), the Colorado Underground Storage Tank Act (Colo. Rev. Stat. §25-18-101 et
seq.), and/or the Resource Conservation and Recovery Act (42 U.S.C. §6901 et
seq.); or (c) which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic, or otherwise hazardous and is or becomes
regulated by any governmental authority, agency, department, commission, board,
agency or instrumentality of the United States, the State of Colorado or any
political subdivision thereof; or (d) the presence of which on the Premises
causes or threatens to cause a nuisance upon the Premises or to adjacent
properties or poses or threatens to pose a hazard to the health or safety of
persons on or about the Premises; or (e) which contains gasoline, diesel fuel or
other petroleum hydrocarbons; or (f) which contains polychlorinated biphenyls
(PCBs), asbestos or urea formaldehyde foam insulation; or (g) radon gas. 20.1.2
Environmental Requirements. Environmental Requirements means all applicable
present and future statutes, regulations, rules, ordinances, codes, licenses,
permits, orders, approvals, plans, authorizations, concessions, franchises, and
similar items, of all governmental agencies, departments, commissions, boards,
bureaus, or instrumentalities of the United States, states and political
subdivisions thereof and all applicable judicial, administrative, and regulatory
decrees, judgments, and orders relating to the protection of human health or the
environment, including, without limitation: (a) All requirements, including but
not limited to those pertaining to reporting, licensing, permitting,
investigation, and remediation of emissions, discharges, releases, or threatened
releases of Hazardous Materials, chemical substances, pollutants, contaminants,
or hazardous or toxic substances, materials or wastes whether solid, liquid, or
gaseous in nature, into the air, surface water, groundwater, or land, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of chemical substances, pollutants,
contaminants, or hazardous or toxic substances, materials, or wastes, whether
solid, liquid, or gaseous in nature; and (b) All requirements pertaining to the
protection of the health and safety of employees or the public. 20.1.3
Environmental Damages. Environmental Damages means all claims, judgments,
damages, losses, penalties, fines, liabilities (including strict liability),
encumbrances, liens, costs, and expenses of investigation and defense of any
claim, whether or not such claim is ultimately defeated, and of any good faith
settlement or judgment, of whatever kind or nature, contingent or otherwise,
matured or unmatured, foreseeable or unforeseeable, including without limitation
reasonable attorneys' fees and disbursements and consultants' and witnesses'
fees, any of which are incurred at any time as a result ofthe existence of
Hazardous Material upon, about, beneath the Premises or migrating or-threatening
to migrate to or from the Premises, or the existence of a violation of
Environmental Requirements pertaining to the Premises, including without
limitation: 10 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease014.jpg]
(a) Damages for personal injury, or injury to property or natural resources
occurring upon or off of the Premises, foreseeable or unforeseeable, including,
without limitation, lost profits, consequential damages, the cost of demolition
and rebuilding of any improvements on real property, interest and penalties
including but not limited to claims brought by or on behalf of employees of
Tenant; (b) Fees incurred for the services of attorneys, consultants,
contractors, experts, laboratories and all other costs incurred in connection
with the investigation or remediation of such Hazardous Materials or violation
of Environmental Requirements including, but not limited to, the preparation of
any feasibility studies or reports or the performance of any cleanup,
remediation, removal, response, abatement, containment, closure, restoration or
monitoring work required by any federal, state or local governmental agency or
political subdivision or court, or reasonably necessary to make full economic
use of the Premises and any other property in a manner consistent with its
current use or otherwise expended in connection with such conditions, and
including without limitation any attorneys' fees, costs and expenses incurred in
enforcing this Lease or collecting any sums due hereunder; (c) Liability to any
third person or governmental agency to indemnify such person or agency for costs
expended in connection with the items referenced herein; and (d) Diminution in
the value of the Premises and adjoining property, and damages for the loss of
business and restriction on the use of or adverse impact on the marketing of
rentable or usable space or of any amenity of the Premises and adjoining
property. 20.2 Tenant's Obligation to Indemnify, Defend and Hold Harmless.
Tenant, its successors, assigns and guarantors, agree to indemnify, defend,
reimburse and hold harmless the following persons from and against any and all
Environmental Damages arising from activities of Tenant or its employees,
agents, contractors, subcontractors, or guests, licensees, or invitees which (1)
result in the presence of Hazardous Materials upon, about or beneath the
Premises or migrating to or from the Premises, or (2) result in the violation of
any Environmental Requirements pertaining to the Premises and the activities
thereon: 20.2.1 Landlord; 20.2.2 any other person who acquires an interest in
the Premises in any manner, including but not limited to purchase at a
foreclosure sale or otherwise; and 20.2.3 the directors, officers, shareholders,
employees, partners, agents, contractors, subcontractors, experts, licensees,
affiliates, lessees, mortgagees, trustees, heirs, devisees, successors, assigns,
guests and invitees of such persons. This obligation shall include, but not be
limited to, the burden and expense of the indemnified parties in defending all
claims, suits and administrative proceedings, including attorneys' fees and
expert witness and consulting fees, even if such claims, suits or proceedings
are groundless, false or fraudulent, and conducting all negotiations of any
description, and paying and discharging, when and as the same become due, any
and all judgments, penalties or other sums due against such indemnified persons,
and all such expenses incurred in enforcing the obligation to indemnify. Tenant,
at its sole expense, may employ additional counsel of its choice to associate
with counsel representing the indemnified parties. 20.3 Tenant's Obligation to
Remediate. Notwithstanding the obligation of Tenant to indemnify Landlord
pursuant to this Lease, Tenant shall, upon demand of Landlord, and at its sole
cost and expense, promptly take all actions to remediate the Premises which are
reasonably necessary to mitigate Environmental Damages or to allow full economic
use of the Premises, or are required by Environmental Requirements, which
remediation is necessitated by the 1) introduction of a Hazardous Material upon,
about or beneath the Premises or 2) a violation of Environmental Requirements,
either of which is caused by the actions of Tenant, its employees, agents,
contractors, subcontractors, guests, invitees or licensees. Such actions shall
include, but not be limited to, the investigation of the environmental condition
of the Premises, the preparation of any feasibility studies, reports or remedial
plans, and the performance of any cleanup, remediation, containment, operation,
maintenance, monitoring or restoration work, whether on or off ofthe Premises.
Tenant shall take all actions necessary to restore the Premises to the condition
existing prior to the introduction of Hazardous Material upon, about or beneath
the Premises, notwithstanding any lesser standard of remediation allowable under
applicable law or governmental policies. All such work shall be performed by one
or more contractors, selected by Tenant and approved in advance and in writing
by Landlord. Tenant shall proceed continuously and diligently with such
investigatory and remedial actions, provided that in all cases such actions
shall be in accordance with all applicable requirements of governmental
entities. Any such actions shall be performed in a good, safe and workmanlike
manner and shall minimize any impact on the business conducted at the Premises.
Tenant shall pay all costs in connection with such investigatory and remedial
activities, including but not limited to all power and utility costs, and any
and all taxes or fees that may be applicable to such activities. Tenant shall
promptly provide to Landlord copies of testing results and reports that are
generated in connection with the above activities, and copies of any
correspondence with any governmental entity related to such activities. Promptly
upon completion of such investigation and remediation, Tenant shall permanently
seal or cap all monitoring wells and test holes to industrial standards in
compliance with applicable federal, state and local laws and regulations, remove
all associated equipment, and restore the Premises to the maximum extent
possible, which shall include, without limitation, the repair of any surface
damage, including paving, caused by such investigation or remediation hereunder.
11 0\\6 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease015.jpg]
Provided, however, that Tenant shall not be obligated to remediate environmental
damages which result from seepage of Hazardous Materials onto the Premises from
adjacent property unless the presence on the adjacent property was caused by
Tenant or its employees, agents, contractors, subcontractors, guests, invitees
or licensees. 20.4 Notification. If Tenant shall become aware of or receive
notice or other communication concerning any actual, alleged, suspected or
threatened violation of Environmental Requirements, or liability of Tenant for
Environmental Damages in connection with the Premises or past or present
activities of any person thereon, or that any representation set forth in this
Lease is not or is no longer accurate, including but not limited to notice or
other communication concerning any actual or threatened investigation, inquiry,
lawsuit, claim, citation, directive, summons, proceeding, complaint, notice,
order, writ, or injunction, relating to same, then Tenant shall deliver to
Landlord, within ten days of the receipt of such notice or communication by
Tenant, a written description of said violation, liability, correcting
information, or actual or threatened event or condition, together with copies of
any such notice or communication. Receipt of such notice shall not be deemed to
create any obligation on the part of Landlord to defend or otherwise respond to
any such notification or communication. 20.5 Negative Covenants. 20.5.1 No
Hazardous Material on Premises. Except in strict compliance with all
Environmental Requirements, Tenant shall not cause, permit or suffer any
Hazardous Material to be brought upon, treated, kept, stored, disposed of,
discharged, released, produced, manufactured, generated, refined or used upon,
about or beneath the Premises by Tenant, its agents, employees, contractors,
subcontractors, guests, licensees or invitees, or any other person. Tenant shall
deliver to Landlord copies of all documents which Tenant provides to any
governmental body in connection with compliance with Environmental Requirements
with respect to the Premises, such delivery to be contemporaneous with provision
of the documents to the governmental agency. 20.5.2 No Violations of
Environmental Requirements. Tenant shall not cause, permit or suffer the
existence or the commission by Tenant, its agents, employees, contractors,
subcontractors or guests, licensees or invitees, or by any other person of a
violation of any Environmental Requirements upon, about or beneath the Premises
or any portion thereof. 20.5.3 No Environmental or Other Liens. Tenant shall not
create or suffer or permit to exist with respect to the Premises, any lien,
security interest or other charge or encumbrance of any kind, including without
limitation, any lien imposed pursuant to section 107(f) of the Superfund
Amendments and Reauthorization Act of 1986 ( 42 U.S. C. section 9607(1) or any
similar state statute to the extent that such lien arises out of the actions of
Tenant, its agents, employees, contractors, subcontractors or guests, licensees
or invitees. 20.6 Landlord's Right to Inspect and to Audit Tenant's Records.
Landlord shall have the right in its sole and absolute discretion, but not the
duty, to enter and conduct an inspection of the Premises and to inspect and
audit Tenant's records concerning Hazardous Materials at any reasonable time to
determine whether Tenant is complying with the terms of this Lease, including
but not limited to the compliance of the Premises and the activities thereon
with Environmental Requirements and the existence of Environmental Damages as a
result of the condition of the Premises or surrounding properties and activities
thereon. If Landlord has reasonable cause to believe Tenant is in default with
respect to any of the provisions of this Lease related to Hazardous Materials,
Environmental Requirements or Environmental Damages, then Landlord shall have
the right, but not the duty, to retain at the sole expense of Tenant an
independent professional consultant to enter the Premises to conduct such an
inspection and to inspect and audit any records or reports prepared by or for
Tenant concerning such compliance. Tenant hereby grants to Landlord the right to
enter the Premises and to perform such tests on the Premises as are reasonably
necessary in the opinion of Landlord to assist in such audits and
investigations. Landlord shall use reasonable efforts to minimize interference
with the business of Tenant by such tests inspections and audits, but Landlord
shall not be liable for any interference caused thereby. 20.7 Landlord's Right
to Remediate. Should Tenant fail to perform or observe any of its obligations or
agreements pertaining to Hazardous Materials or Environmental Requirements, then
Landlord shall have the right, but not the duty, without limitation upon any of
the rights of Landlord pursuant to this Lease, to enter the Premises personally
or through its agents, consultants or contractors and perform the same. Tenant
agrees to indemnify Landlord for the costs thereof and liabilities therefrom as
set forth in Section 20.2. 20.8 Survival of Environmental Obligations. The
obligations of Tenant as set forth in Section 20 and all of its subsections
shall survive termination of this Lease. 21. ENTRY BY LANDLORD. Landlord, or its
authorized representative, and/or any lender or prospective lender, shall have
the right to enter the Premises during the Term at all reasonable times during
usual business hours for purposes of inspection, and/or the performance of any
maintenance, repairs or replacement therein. Landlord shall give Tenant such
advance notice of entry as is reasonable in light of the purpose for the entry,
except in the event of an emergency or regularly scheduled maintenance when no
notice is required. Landlord shall have the right to enter the Premises and show
the same to a prospective tenant during the last 180 days of this Lease or any
extended term, unless the Term shall have been extended by mutual written
agreement or delivery of notice of exercise of any option to extend. 12 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease016.jpg]
22. DEFAULT- REMEDIES OF LANDLORD. 22.1 Default Defined. Any one or more of the
following events (each of which is herein sometimes called "event of default")
shall constitute a default: 22.1.1 Tenant defaults in the due and punctual
payment of any Rent, taxes, tax deposits, insurance premiums, maintenance fees
or other sums required to be paid by Tenant under this Lease when and as the
same shall become due and payable; 22.1.2 Tenant abandons the Premises; 22.1.3
Tenant defaults in the performance of or compliance with any of the covenants,
agreements, terms and conditions contained in this Lease other than those
referred to in the foregoing Section 22.1.1, and such default shall continue for
a period of 10 days after written notice thereof from Landlord to Tenant, and
shall not be cured as permitted by Section 22.9; 22.1.4 Tenant files a voluntary
petition in bankruptcy or is adjudicated a bankrupt or insolvent, or takes the
benefit of any relevant legislation that may be in force for bankrupt or
insolvent debtors or files any petition or answer seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief for itself under any present or future federal, state or other statute,
law or regulation, or proceedings are taken by Tenant under any relevant
Bankruptcy Act in force in any jurisdiction available to Tenant, or Tenant seeks
or consents to or acquiesces in the appointment of any trustee, receiver or
liquidator of Tenant or of all or any substantial part of its properties or of
the Premises, or makes any general assignment for the benefit of creditors; 22.1
.5 A petition is filed against Tenant seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future federal, state or other statute, law or regulation, and shall
remain undismissed for an aggregate of 120 days, or if any trustee, receiver or
liquidator of Tenant or of all or any substantial part of its properties or of
the Premises is appointed without the consent or acquiescence of Tenant and such
appointment remains unvacated for an aggregate of 20 days. 22.2 Landlord's
Remedies in the Event of Default. In the event of any event of default, Landlord
shall have the option, without further notice to Tenant or further demand for
performance, to exercise any one or more of the following remedies (and any
other remedy available at law or in equity): 22.2.1 If Tenant has been late in
payment of Rent or other sums due on four or more occasions during any period of
one year, Landlord, without terminating this Lease, may 1) require that all
future payments be made by bank cashier's check, and/or 2) require an additional
security deposit in the amount of the then-current Base Rent for two months,
and/or 3) require that Rent for each month be paid on or before the 15th day of
the preceding month. Such requirement shall be imposed by Landlord's written
notice delivered to Tenant. The additional security deposit shall be paid within
10 days after delivery ofthe notice. Landlord may or may not exercise the
remedies provided in this Section 22.2.1 , in its sole discretion. The exercise
of the remedies provided in this Section 22.2.1 shall not be required prior to
the exercise of any other available remedy. 22.2.2 Without obligation to seek a
new tenant, to institute suit against Tenant to collect each installment of Rent
or other sum as it becomes due or to enforce any other obligation under this
Lease even though the Premises be left vacant. 22.2.3 As a matter of right, to
procure the appointment of a receiver for the Premises by any court of competent
jurisdiction upon ex parte application and without notice, notice being hereby
expressly waived. All rents, issues and profits, income and revenue from the
Premises shall be applied by such receiver to the payment of the rent, together
with any other obligations of Tenant under this Lease. 22.2.4 In compliance with
applicable law, to re-enter and take possession ofthe Premises and all personal
property therein and to remove Tenant and Tenant's agents and employees
therefrom, and either: a) terminate this Lease and sue Tenant for damages for
breach of the obligations of Tenant to Landlord under this Lease; or b) without
terminating this Lease, relet, assign or sublet the Premises and personal
property, as the agent and for the account of Tenant in the name of Landlord or
otherwise, upon the terms and conditions Landlord deems fit with the new Tenant
for such period (which may be greater or less than the period which would
otherwise have constituted the balance of the Term) as Landlord may deem best,
and collect any Rent due upon any such reletting. In this event, the rents
received on any such reletting shall be applied first to the expenses of
reletting and collecting, including, without limitation, all repossession costs,
reasonable attorneys' fees, and real estate brokers' commissions, alteration
costs and expenses of preparing said Premises for reletting, and thereafter
toward payment of the Base Rent and of any other amounts payable by Tenant to
Landlord. If the sum realized shall not be sufficient to pay the Rent and other
charges due from Tenant, then within five days after demand, 13 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease017.jpg]
Tenant will pay to Landlord any deficiency as it accrues. Landlord may sue
therefor as each deficiency shall arise if Tenant shall fail to pay such
deficiency within the time limit. 22.3 Tenant to Surrender Peaceably. In the
event Landlord elects to re-enter or take possession of the Premises, Tenant
shall quit and peaceably surrender the Premises to Landlord, and Landlord may
enter upon and re-enter the Premises and possess and repossess itself thereof,
by force, summary proceedings, ejectment or otherwise, and may dispossess and
remove Tenant and may have, hold and enjoy the Premises and the right to receive
all rental income of and from the same. 22.4 No Termination by Re-Entry. No
re-entry or taking of possession by Landlord shall be construed as an election
on Landlord's part to terminate or accept surrender of this Lease unless
Landlord's written notice of such intention is delivered to Tenant. 22.5
Injunction. In the event of any breach by Tenant of any of the agreements,
terms, conditions or covenants contained in this Lease, Landlord, in addition to
any and all other rights, shall be entitled to enjoin such breach and shall have
the right to invoke any right and remedy allowed at law or in equity or by
statute or otherwise for such breach as though re-entry, summary proceedings,
and other remedies were not provided for in this Lease. 22.6 Remedies Listed are
Cumulative and Non-Exclusive. The enumeration of the foregoing remedies does not
exclude any other remedy, but all remedies are cumulative and shall be in
addition to every other remedy now or hereafter existing at law or in equity,
including, but not limited to, the remedies provided in Section 23 concerning
Landlord's security interest in Tenant's personalty and Landlord's right to
remove same. 22.7 Interest on Sums Past Due. In addition to the late charge
which is elsewhere established, all Rent and all other amounts due from Tenant
hereunder shall bear interest at the rate of 18% percent per annum compounded
annually from their respective due dates until paid, provided that this shall in
no way limit, lessen or affect any claim for damages by Landlord for any breach
or default by Tenant. 22.8 Attorneys' Fees. Reasonable attorneys' fees, expert
witness fees, consulting fees and other expenses incurred by either party by
reason of the breach by either party in complying with any of the agreements,
terms, conditions or covenants of this Lease shall constitute additional sums to
be paid to the prevailing party on demand. 22.9 Time to Cure Certain
Non-Monetary Defaults. In the event of any default other than failure to pay a
sum of money, for which notice has been given as provided herein, which because
of its nature can be cured but not within the period of grace heretofore
allowed, then such default shall be deemed remedied, if the correction thereof
shall have been commenced within said grace period or periods and shall, when
commenced, be diligently prosecuted to completion. 22.10 Landlord Default. If
Landlord is in default under any of its obligations and the default continues
for 30 days after written notice from Tenant (subject to extension pursuant to
Section 22.9), Tenant may pursue all remedies at law or in equity. Tenant may
not offset any sum due or assertedly due from Landlord to Tenant against any sum
due from Tenant to Landlord. Tenant agrees that if Tenant obtains a judgment
against Landlord arising out of Landlord's obligations under this Lease, such
judgment may be satisfied only by execution and sale of Landlord's interest in
the Premises leased hereby. Tenant may not seek execution against other property
of Landlord, nor pursue any judgment, execution or other remedy against the
partners or other owners of Landlord or any of their property. Immediately upon
receipt of Landlord's written request, Tenant will release any property (other
than the Premises leased hereby) from the lien of any judgment obtained by
Tenant against Landlord arising out of Landlord's obligations under this Lease.
23. RESERVED. 24. LEGAL PROCEEDINGS AGAINST TENANT BY THIRD PARTIES; TENANT TO
PAY LANDLORD'S FEES. In the event of any proceeding at law or in equity wherein
Landlord, without being in default as to its covenants under the terms hereof,
shall be made a party to any litigation by reason of Tenant's interest in the
Premises, or, in the event Landlord shall be required to commence any legal
proceedings relating to the Premises and Tenant's occupancy thereof and Tenant's
relation thereto, Landlord shall be allowed and Tenant shall be liable for and
shall pay all costs and expenses incurred by Landlord, including reasonable
attorneys' fees, expert witness fees and consultant's fees. 25. INDEMNIFICATION
BY TENANT AND BY LANDLORD. Tenant shall indemnify and save harmless Landlord of
and from liability for damages or claims against Landlord, including costs,
attorneys' fees and expenses of Landlord in defending against the same, on
account of injuries to (or death of) any person or property, if the injuries (or
death) are caused by Tenant, its agents, subcontractors, servants or employees,
or of any other person entering upon the Premises under express or implied
invitation of Tenant, or if such injuries (or death) are the result of the
violation by Tenant, its agents, subcontractors, servants, or employees, of
laws, ordinances, other governmental regulations, or ofthe terms of this Lease.
Landlord shall indemnify and save harmless Tenant of and from liability for
damages or claims against Tenant, including costs, attorneys' fees and expenses
of Tenant in defending against the same, on account of injuries to (or death of)
any 14 ~\)6 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease018.jpg]
person or property, if the injuries (or death) are caused by Landlord, its
agents, or employees, or where such injuries (or death) are the result of the
violation by Landlord, its agents, or employees, of laws, ordinances, other
governmental regulations, or of the terms of this Lease. Landlord provides
recreation facilities for the use of employees of Tenant and other occupants
within the property developed by Landlord, which property presently includes
LONG'S PEAK INDUSTRIAL PARK, FIRST, SECOND and THIRD FILINGS, and portions of
ST. VRAIN CENTRE, both in the City of Longmont and County of Boulder, Colorado,
and will include such additional property in the immediate vicinity thereof as
may be developed by Landlord. The term "recreation facilities" includes, at
present, a fitness trail with 34 exercise stations, volleyball courts,
basketball courts, and a park, and will include such additional facilities as
Landlord may provide. Tenant shall indemnify and save harmless Landlord of and
from liability for damages or claims against Landlord, including costs,
attorneys' fees and expenses of Landlord in defending against the same, on
account of any injury to (or death of) an employee of Tenant arising out of use
of the recreation facilities. Tenant acknowledges that Landlord may cease to
operate the recreation facility at any time for any reason without cause. 26.
ASSIGNMENT OR SUBLETTING. 26.1 Tenant shall not sublet any part of the Premises
nor assign or otherwise transfer this Lease or any interest herein (sometimes
referred to as "Transfer," and the subtenant or assignee may be referred to as
"Transferee") without the prior written consent of Landlord in each instance
first being obtained, which consent will not be unreasonably withheld provided
that: (1) Tenant complies with the provisions of Section 26.3; (2) Landlord
declines to exercise its rights under Section 26.3; (3) the Transferee is
engaged in a business and the portion of the Premises will be used for the
Permitted Use in a manner which is in keeping with the then standards of the
Building and does not conflict with any exclusive use rights granted to any
other tenant of the Building; (4) the Transferee has reasonable financial worth
in light of the responsibilities involved; (5) Tenant is not in default at the
time it makes its request; (6) the Transferee is not a governmental or
quasi-governmental agency; and (7) the Transferee is not a tenant or currently
negotiating a lease with Landlord in any building owned by Landlord in the
metropolitan area of the Building. 26.2 Transfer includes a sale by Tenant of
substantially all of its assets or stock if Tenant is a publicly traded
corporation, a merger of Tenant with another corporation, the transfer of 49% or
more of the stock in a corporate tenant whose stock is not publicly traded, or
transfer of 25% or more of the beneficial ownership interests in a partnership
or limited liability company tenant. Notwithstanding anything to the contrary in
this Section 26, Tenant may, without obtaining Landlord's consent, complete a
Transfer to a Permitted Transferee subject to the following conditions: (i) the
proposed use of the Premises shall be the same as Tenant's use and Landlord
shall not be required, as a result of applicable laws, to make any renovations
to the Building or common areas or provide special services as a result of such
Transfer; and (ii) not less· than 30 days following the effective date of the
Transfer, Tenant provides Landlord with documentation evidencing such
transaction and such other evidence as Landlord may reasonably require to
establish that such transaction complies with the provisions of this Section.
"Permitted Transferee" means: (i) any subsidiary or affiliate in which Tenant
owns a substantial interest; (ii) any parent of Tenant; (iii) any subsidiary or
affiliate in which Tenant's parent owns a substantial interest; or (iv) any
corporation into which Tenant may be merged or consolidated or which purchases
all or substantially all of the assets or stock of Tenant provided that the
resulting corporation has a net worth at least equal to Tenant's net worth as of
the date hereof. 26.3 Except for a Transfer to a Permitted Transferee, Tenant
must notify Landlord at least 60 days prior to the desired date of a proposed
Transfer ("Transfer Request"). The Transfer Request shall describe the terms and
conditions of the proposed Transfer. Within 30 days following receipt of a
Transfer Request, Landlord shall notify Tenant ("Landlord's Notice") of its
election of the following as applicable: (I) Landlord shall have the right to
identify a proposed Transferee to accept the Transfer Request and Tenant shall
not unreasonably withhold consent to a Transfer to the identified party, in
which event the rent and other sums due from the Transferee will be paid to
Tenant directly. Landlord has no responsibility for such Transferee's
performance of its obligations to Tenant; or (2) If a Transfer Request involves
25% or more of the Premises, Landlord may recapture such space by terminating
Tenant's Lease obligations as to the applicable portion ofthe Premises;
provided, however, if Landlord makes such election, Tenant may, within 15 days
after Landlord's Notice, withdraw a Transfer Request. If such termination
occurs, it shall be effective on the date designated in Landlord's Notice, which
date shall not be more than 30 days following such notice; or (3) Landlord may
waive Landlord's rights under (1) and (2) above, as applicable, in which case
Tenant shall be free to make a Transfer substantially identical to that
described in the Transfer Request to any third party, subject to Landlord's
consent as provided in Section 26.1. If Tenant does not complete the Transfer
within 60 days following Landlord's Notice or materially modifies terms from
those in the Transfer Request, then, prior to a Transfer to a third party,
Tenant must resubmit a modified Transfer Request to Landlord and repeat the
process in accordance with the provisions hereof. 15 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease019.jpg]
26.4 All documents utilized by Tenant to evidence a Transfer are subject to
approval by Landlord. Tenant shall pay Landlord's expenses, including reasonable
attorneys' fees, of determining whether to consent and in reviewing and
approving the documents. Tenant shall provide Landlord with such information as
Landlord reasonably requests regarding a proposed Transferee, including
financial information. 26.5 Following any Transfer in accordance with this
Section 26, Landlord may, after any default by Tenant, collect rent from the
Transferee or occupant and apply the net amount collected to the Rent, but no
such collection will be deemed an acceptance of the Transferee or occupant as
Tenant or release Tenant from its obligations. Consent to a Transfer shall not
relieve Tenant from obtaining Landlord's consent to any other Transfer.
Notwithstanding a Transfer, even if consented to by Landlord, Tenant will not be
released and continues to be primarily liable for its obligations. If Tenant
collects any rent or other amounts from a Transferee in excess of the Rent for
any monthly period, Tenant shall pay Landlord 50% of such monthly excess, as and
when received, after deduction of Tenant's reasonable transaction costs incurred
for such Transfer amortized monthly on a straight-line basis over the term of
such Transfer. 26.6 If a trustee or debtor in possession in bankruptcy is
entitled to assume control over Tenant's rights under this Lease and assigns
such rights to any third party notwithstanding the provisions hereof, the rent
to be paid by such party shall be increased to the current Base Rent (if greater
than that being paid for the Premises) which Landlord charges for comparable
space in the Building as of the date of such third party's occupancy. If
Landlord is entitled under the Bankruptcy Code to "Adequate Assurance" of future
performance of this Lease, the parties agree that such term includes the
following: (1) Any assignee must demonstrate to Landlord's reasonable
satisfaction a net worth (as defined in accordance with generally accepted
accounting principles consistently applied) at least as large as the net worth
of Tenant on the Commencement Date increased by 7%, compounded annually, for
each year thereafter through the date of the proposed assignment. Tenant's
financial condition was a material inducement to Landlord in executing this
Lease. (2) The assignee must assume and agree to be bound by the provisions of
this Lease. 27. LANDLORD'S WARRANTY OF TITLE; QUIET ENJOYMENT. Subject to Tenant
not being in default under this Lease, Landlord covenants it has good right to
lease the Premises in the manner described herein and that Tenant shall
peaceably and quietly have, hold, occupy, and enjoy the Premises during the
Term, except as provided in Section 30 concerning subordination to mortgage
lenders. 28. ADDITIONAL DEVELOPMENT OF PROPERTY - RIGHTS OF LANDLORD. Landlord
does reserve, during the Term, the right to go upon and deal with the Premises
or part thereof for the purpose of implementing a common development plan for
the project of which the Premises are a part, and to install non-exclusive
sidewalks, paths, roadways and other street improvements for use by vehicles,
pedestrians, and for parking; to undertake such drainage programs to handle
underground and surface drainage water and to make any other changes and/or
improvements as Landlord shall deem advisable in the exercise of its sole
discretion; provided, however, any such action by Landlord shall not
unreasonably interfere with the rights of Tenant hereunder. 29. GOVERNMENTAL
ACQUISITION OF THE PREMISES. The parties agree that Landlord shall have sole and
exclusive authority to negotiate and settle all matters pertaining to the
acquisition of all or part of the Premises by a governmental agency by eminent
domain or threat thereof (condemnation), and to convey all or any part of the
Premises under threat of condemnation, and this Lease shall terminate as to any
area so conveyed. It is agreed that any compensation for land and/or buildings
to be taken whether resulting from negotiation and agreement or condemnation
proceedings, shall be the exclusive property of Landlord, and that there shall
be no sharing whatsoever between Landlord and Tenant of any such sum. Such
taking of property shall not be considered as a breach of this Lease by
Landlord, nor give rise to any claims in Tenant for damages or compensation from
Landlord. Tenant may separately claim and recover from the condemning authority
the value of any personal property owned by Tenant which is taken, and any
relocation expenses owed to Tenant by the condemning authority, provided that
any such recovery shall not reduce Landlord's recovery. If any portion of the
Premises is so taken, then Landlord, at its election, may replace the square
footage taken with space in the Building, or may provide building area
essentially the same as the Premises in a reasonably adjacent location, within
10 days after the conveyance or taking, under the same terms and conditions as
contained in this Lease, and this Lease shall be in full force and effect as to
the new Premises. If Landlord does not so provide reasonable space, then Tenant
shall have two options. First, Tenant may terminate this Lease by written notice
delivered to Landlord within 60 days after the conveyance or taking. Second,
Tenant may retain the remaining portion of the Premises, under all the terms and
conditions hereof, but the Base Rent shall be reduced in proportion to the
number of square feet of building floor space taken compared to the number of
square feet of building floor space in the Premises prior to the taking. · 30.
SUBORDINATION OF THE LEASEHOLD TO MORTGAGES. This Lease shall be subject and
subordinate in priority at all times to the lien of any existing and/or
hereafter executed mortgages and trust deeds encumbering the Premises. Although
no instrument or act on the part of Tenant shall be necessary to effectuate such
subordination, Tenant will execute and deliver such further instruments
subordinating this Lease to the lien of any such mortgages or trust deeds as may
be desired by the mortgagee or holder of such trust deeds. Tenant hereby
appoints Landlord as his attorney in fact, irrevocably, to execute and deliver
any such instrument for Tenant. Tenant further agrees that promptly following
the Commencement Date, 16 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease020.jpg]
Landlord and Tenant will execute an estoppel certificate in the fonn attached as
Exhibit D setting forth the Commencement Date, the Expiration Date and such
other matters described therein, and thereafter, at any time and from time to
time upon not less than 10 days prior written request by Landlord, to execute,
acknowledge, and deliver to Landlord an estoppel affidavit in form acceptable to
Landlord and the holder of any existing or contemplated mortgage or deed of
trust encumbering the Premises. Tenant's failure to deliver such statement
within such time shall be conclusive upon Tenant (1) that this Lease is in full
force and effect, without modification except as may be represented by Landlord;
(2) that there are no uncured defaults in Landlord's performance; and (3) that
not more than one month's Rent has been paid in advance. Further, upon request,
Tenant shall supply to Landlord a corporate resolution certifying that the party
signing this statement on behalf of Tenant is properly authorized to do so, if
Tenant is a corporation. Tenant agrees to provide Landlord within ten business
days of Landlord's request, Tenant's most recently completed financial
statements and such other financial infonnation as reasonably requested by
Landlord in order to verify Tenant's financial condition to satisfy requirements
of Landlord's existing or contemplated lender or mortgagee. Tenant agrees with
lender and Landlord that ifthere is a foreclosure of any such mortgage or deed
of trust and pursuant to such foreclosure, the Public Trustee or other
appropriate officer executes and delivers a deed conveying the Premises to the
lender or its designee, or in the event Landlord conveys the Premises to the
lender or its designee in lieu of foreclosure, Tenant will attorn to such
grantee of the Premises, rather than to Landlord, to perfonn all of Tenant's
obligations under this Lease, and Tenant shall have no right to tenninate this
Lease by reason of the foreclosure or deed given in lieu thereof. 31 . RECORDING
- CONFIDENTIALITY. This Lease shall not be recorded. All communications and
infonnation obtained by either party during the negotiations of this Lease, the
actual terms and conditions of this Lease, including without limitation all
infonnation obtained by Landlord while in the Premises (but specifically
excluding infonnation relating to the physical premises owned by Landlord which
relates to the operation of the Building and the nonnal performance of Landlord
and Landlord's agents of the management, maintenance, repair and renovation
duties with respect to the Building) shall be deemed confidential and
proprietary (collectively the "Protected lnfonnation"). Without the prior
written consent of an authorized representative of either party, Landlord and
Tenant or its agents, shall not divulge to ariy third party any Protected
Infonnation, except as required by law or valid order of a court or tribunal.
Prior to disclosure of any Protected Infonnation, whether as required by law or
court order or otherwise, either party shall infonn the other party, in writing,
the nature and reasons for such disclosure. 32. NO WAIVER OF BREACH; ACCEPTANCE
OF PARTIAL PAYMENTS OF RENT. No assent, or waiver expressed or implied, or
failure to enforce, as to any breach of any one or more of the covenants or
agreements herein shall be deemed or taken to be a waiver of any succeeding or
additional breach. Payment by Tenant or receipt by Landlord of an amount less
than the Rent or other payment provided for herein shall not be deemed to be
other than a payment on account of the earliest Rent then due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment of Rent be deemed an accord and satisfaction, and Landlord may accept
such check or other payment without prejudice to Landlord's right to recover the
balance of all Rent then due, and/or to pursue any or all other remedies
provided for in this Lease, in law, and/or in equity including, but not limited
to, eviction of Tenant. Specifically, but not as a limitation, acceptance of a
partial payment of Rent shall not be a waiver of any default by Tenant. 33.
CONTROLLING LAW; AND PARTIAL INVALIDITY; MODIFICATIONS OR EXTENSIONS. No
modification of this Lease shall be binding unless endorsed hereon or otherwise
written and signed by the respective parties. The Lease, and all terms hereunder
shall be governed by the laws of the State of Colorado, exclusive of its
conflicts of laws rules. Should any term or provision of this Lease be invalid
or unenforceable, the remainder of this Lease shall be not be affected thereby
each term and provision of this Lease shall be valid and be enforced to the
fullest extent pennitted by law. No modification of this Lease shall be binding
unless endorsed hereon or otherwise written and signed by the respective
parties. 34. INUREMENTS. The covenants and agreements herein contained shall
bind and inure to the benefit of Landlord and Tenant and their respective
successors. This Lease shall be signed by the parties in duplicate, each of
which shall be a complete and effective original lease. 35. TIME. Time is of the
essence in this Lease in each and all of its provisions in which performance is
a factor. 36. ADDRESSES; EMPLOYER IDENTIFICATION NUMBERS; METHOD OF GIVING
NOTICE. All Rent and other monetary obligations due under this Lease shall be
mailed to the Rent Payment Address set forth in Section 1.11 of this Lease. All
notices or other communications required or desired to be given to Landlord must
be in writing and shall be deemed received when delivered personally to any
officer, partner, or member of Landlord (depending upon the nature of Landlord),
or when deposited in the United States mail, postage prepaid, certified or
registered, return receipt requested, addressed to Landlord's Notice Address set
forth in Section 1.10 of this Lease, or when deposited with a
nationally-recognized overnight courier service with verification of delivery,
addressed to Landlord's Notice Address set forth in Section 1 of this Lease. All
notices or communications required or desired to be given to Tenant shall be in
writing and deemed duly served when delivered personally to any officer,
employee, partner, or member of Tenant (depending upon the nature of Tenant),
individually if a sole proprietorship, or manager of Tenant whose office is in
the Building, or when deposited in the United States mail, postage prepaid,
certified or registered, return receipt requested, addressed to Tenant's Notice
Address set forth in Section 1.13, 17 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease021.jpg]
or when deposited with a nationally-recognized overnight courier service with
verification of delivery, addressed to Tenant's Notice Address set forth in
Section 1.13. Facsimile signatures shall be binding as original signatures so
long as the originally signed signature page is received by a
nationally-recognized overnight courier service the next day. The foregoing does
not prohibit notice from being given as provided in the rules of civil
procedure, as amended from time to time, for the state in which the Building is
located. Either party may change its notice address, street or mailing address,
or fax number, for purposes hereof, by written notice delivered to the other.
37: DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS. Tenant, by execution
ofthis Lease and occupancy of the Premises, agrees to comply with the Master
Declaration of Covenants, Conditions and Restrictions applicable to the Premises
(the "Declarations"). 38. ADDITIONAL PROVISIONS. 38. 1 Brokers. Tenant
represents it has not employed any broker with respect to this Lease and has no
knowledge of any broker's involvement in this transaction except those listed in
Sections 1.15 and 1.16 (collectively, the "Brokers"). Tenant shall indemnifY and
hold Landlord harmless of and from any and all loss, costs, damages or expenses
(including, without limitation, all attorneys' fees and disbursements) by reason
of any claim of or liability to any broker or person claiming through Tenant and
arising out of or in connection with the negotiation, execution and delivery of
this Lease, other than to the Brokers. Additionally, Tenant acknowledges and
agrees that Landlord shall have no obligation for payment of any brokerage fee
or similar compensation to any person with whom Tenant has dealt or may in the
future deal with respect to leasing of any additional or expansion space in the
Building or renewals or extensions of this Lease, other than to Brokers
identified in Sections 1.15 and 1.6. In the event any claim shall be made
against Landlord by any broker, other than the Brokers, who shall claim to have
negotiated this Lease on behalf of Tenant or to have introduced Tenant to the
Building or to Landlord, Tenant shall be liable for payment of all attorneys'
fees, costs and expenses incurred by Landlord in defending against the same, and
in the event such broker shall be successful in any such action, Tenant shall,
in addition, make payment to such broker. Tenant acknowledges that Landlord is
not liable for any representations by the Brokers regarding the Premises,
Building, or this Lease. 38.2 Parking. Landlord will make available the number
of parking spaces for Tenant's use as set forth in Section 1.17 at no additional
charge throughout the Term. All parking spaces shall be in and out, non-assigned
parking spaces in the surface parking area designated by Landlord for use by
tenants of the Building. Notwithstanding the above, the right granted to Tenant
to use such spaces is non-exclusive and a license only and Landlord's inability
to make such spaces available at any time for reasons beyond Landlord's
reasonable control is not a material breach by Landlord of its obligations
hereunder. Tenant has no rights to use any parking areas except as designated by
Landlord for the Building. All vehicles parked in the parking area and the
personal property therein shall be at the sole risk of Tenant, Tenant's agents
and the users of such spaces and Landlord shall have no liability for loss or
damage thereto for whatever cause. 38.3. Substitute Premises. Landlord has the
right at any time upon 30 days' prior notice to Tenant to substitute other space
within the Building or other buildings owned by Landlord in the vicinity of the
Building, including substantially comparable tenant finish, for the Premises
(the "Substitute Premises"). Tenant shall relocate to the Substitute Premises on
the date specified in Landlord's notice which will be no sooner than 30 days
after notice. Landlord will pay all reasonable expenses incurred by Tenant to
move its furniture, fixtures, and equipment to the Substitute Premises. The
suite number designation and Exhibit A-2 shall be deemed revised to reflect the
description of the Substitute Premises. Except for such revisions, the
provisions of this Lease are applicable to the Substitute Premises which are the
Premises following Tenant's move. 38.4 Transfer by Landlord. The term "Landlord"
means so far as obligations of Landlord are concerned, only the owner of the
Building at the time in question and, if any transfer of the title occurs,
Landlord herein named (and in the case of any subsequent transfers, the then
grantor) is automatically released from and after the date of such transfer of
all liability as respects performance of any obligations of Landlord thereafter
to be performed. Any funds in Landlord's possession at the time of transfer in
which Tenant has an interest will be turned over to the grantee and any amount
then due Tenant under this Lease will be paid to Tenant. 38.5 No Merger. The
termination or mutual cancellation of this Lease will not work a merger, and
such termination or cancellation will at the option of Landlord either terminate
all subleases or operate as an automatic assignment to Landlord of such
subleases. 38.6 Common Area Use. Landlord may use any of the common areas for
the purposes of completing or making repairs or alterations to any portion of
the Building or land. 38.7 Construction. The parties waive any rule of
construction that ambiguities are to be resolved against the drafting party. Any
words following the words "include," "including," "such as," "for example," or
similar words or phrases shall be illustrative only and are not intended to be
exclusive, whether or not language of non-limitation is used. 18 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease022.jpg]
38.8 Section and Paragraph Headings; Grammar. All section or paragraph headings
are made for the purposes of ease of location of terms and shall not affect or
vary the terms hereof Throughout this Lease, wherever the words, "Landlord" and
"Tenant" are used they shall include and imply to the singular, plural, persons
both male and female, and all sorts of entities and in reading said Lease, the
necessary grammatical changes required to make the provisions hereof mean and
apply as aforesaid shall be made in the same manner as though originally
included in said Lease. 38.9 Severability. Ifthere is more than one party which
is Tenant, the obligations imposed upon Tenant are joint and several. 38.10
Acceptance of Keys, Rent or Surrender. No act of Landlord or its representatives
during the Term, including any agreement to accept a surrender of the Premises
or amend this Lease, is binding on Landlord unless such act is by a partner,
member or officer of Landlord, as the case may be, or other party designated in
writing by Landlord as authorized to act. The delivery of keys to Landlord or
its representatives will not operate as a termination of this Lease or a
surrender of the Premises. 38.11 Name and Size. Landlord may, as it relates to
the Building and the surrounding project of which the Building is a part, change
the name, increase the size by adding additional real property, construct other
buildings or improvements, change the location and/or character, or make
alterations or additions. If the size of the Building is increased, Landlord and
Tenant shall execute an amendment which incorporates any necessary modifications
to Tenant's Share. Tenant may not use the name of the Building or the project of
which the Building is a part for any purpose other than as part of its business
address. 38.12 Diminution of View. Tenant agrees that no diminution of light,
air, or view from the Building entitles Tenant to any reduction of Rent under
this Lease, results in any liability of Landlord, or in any way affects Tenant's
obligations. 38.13 Lender's Requirements. Tenant will make such modifications to
this Lease as may hereafter be required to conform to any lender's requirements,
so long as such modifications do not increase Tenant's obligations or materially
alter its rights. 38.14 Effectiveness. Submission of this instrument for
examination or signature by Tenant does not constitute a reservation of or
option to lease and it is not effective unless and until execution and delivery
by both Landlord and Tenant. 38.15 Survival. This Lease, notwithstanding
expiration or termination, continues in effect as to any provisions requiring
observance or performance subsequent to termination or expiration. 38.16
Authority for Action. Unless otherwise provided, Landlord may act through
Landlord's Building manager and/or property manager or other designated
representatives from time to time. 38.17. Counterparts. This Lease may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Ariy one
or more counterpart signature pages may be removed from one counterpart of this
Lease and annexed to another counterpart of this Lease to form a completely
executed original instrument without impairing the legal effect of the signature
thereon. 38.18 Patriot Act Compliance. Tenant represents and warrants that:
38.18.1 no action, proceeding, investigation, charge, claim, report or notice
(collectively, "Action") has been commenced, threatened or to its knowledge
filed against Tenant (which, for purposes of this Section, includes its
affiliates) alleging any violation of any laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001) (the "Executive Order") and the Uniting and
Strengthening America by Providing Appropriate Tools Req4ired to Intercept and
Obstruct Terrorism Act of2001 (Public Law 107-56) (the "Patriot Act"). 38.18.2
to Tenant's knowledge, Tenant has not taken or omitted to take any action which
could reasonably be expected to result in any Action against Tenant alleging any
violation of the Executive Order or the Patriot Act. 38.18.3 Tenant is not a
Prohibited Person. "Prohibited Person" shall mean: (i) a person (which for
purposes of this Section includes any entity) that is listed in the Annex to, or
is otherwise subject to the provisions of the Executive Order and relating to
blocking property and prohibiting transactions with persons who commit, threaten
to commit, or support terrorism; (ii) a person owned or controlled by, or acting
for or on behalf of, any person that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order; (iii) a person with whom
Landlord is prohibited from dealing or otherwise engaging in any transaction by
any terrorism or money laundering law, including the Executive Order and the
Patriot Act; (iv) a person who commits, threatens, or conspires to commit or
supports "terrorism" as defined in the Executive Order; (v) a person that is
named as a "specially designated national and blocked person" on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/t11sdn.pdf, or at any
19 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease023.jpg]
replacement website or other replacement official publication of such list; and
(vi) a person who is affiliated with a person listed above. 38.18.4 Tenant is
not violating and will not violate, any of the prohibitions set forth in any
terrorism or money laundering law, including the Executive Order and Patriot
Act. Tenant agrees to promptly hereafter deliver to Landlord (but in any event
within 10 days following Landlord's written request) any evidence, including a
certification, reasonably requested from time to time by Landlord confirming
Tenant's compliance with this Section. 39.19 Access to the Premises. Tenant
shall have access to the Premises 24 hours a day, 7 days a week, 365 days a
year, subject to any force majeure event described herein. IN WITNESS WHEREOF,
the Parties have executed this Lease as ofthe date first written above.
LANDLORD: I Authorized Signatory Q.btu""A.&l s lL5 ~ 1\sS ~; TENANT: NUTRONICS,
INC., a Nevada corporation By dv----- Title ~ ( [?{j /( f O Tl 20 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease024.jpg]
ADDENDUM THIS ADDENDUM is to that certain lease (the "Lease") by and between
LONGMONT DIAGONAL INVESTMENTS, LP, a Delaware limited partnership ("Landlord"),
and NUTRONICS, INC., a Nevada corporation ("Tenant"), with respect to
approximately 6,795 rentable square feet of space (the "Premises") in the
Building. In the event of any conflict between the terms and provisions of the
Lease and the terms and provisions of this Addendum, the terms and provisions of
this Addendum shall control. 1. Renewal Option. Landlord grants Tenant an option
(the "Option") to extend the Term of the Lease for one (1) additional term of 60
Months (the "Option Term"). The Option applies only to the Premises and is on
the following conditions: A. Notice of Tenant's interest in exercising the
Option must be given to Landlord no earlier than twelve (12) months and no later
than six (6) months prior to the Expiration Date ("Tenant's Notice"). Not later
than thirty (30) days after receiving Tenant's Notice, Landlord will notify
Tenant of the Base Rent applicable during the Option Term in accordance with
subparagraph E below ("Landlord's Renewal Notice"). B. Tenant has fifteen (15)
days after receipt of Landlord's Renewal Notice to exercise the Option by
delivering notice of exercise to Landlord. If Tenant timely exercises the
Option, the Term will be deemed extended on the terms of this Section and the
parties will execute an amendment evidencing the extension. C. Unless Landlord
is timely notified by Tenant in accordance with subparagraphs A and B above, it
will be conclusively deemed that Tenant has not exercised the Option and the
Lease will expire in accordance with its terms on the Expiration Date. D. Except
in the event of a Permitted Transferee, Tenant's rights pursuant to this
Paragraph are personal to Tenant and may not be assigned. Tenant's right to
exercise the Option is conditioned on: (i) no uncured event of default existing
at the time of exercise or at the time of commencement of the Option Term; (ii)
Tenant not having subleased or vacated any part of the Premises or assigned its
interest under the Lease as of the commencement of the Option Term; and (iii)
Tenant having the financial ability to perform its obligations under the Option
Term. Upon an assignment of the Lease, this Paragraph is null and void. E. The
Option granted hereunder will be upon the terms of the Lease, except that the
Base Rent during the Option Term will be the rate at which Landlord would lease
space in the Building comparable to the Premises to third parties if such space
were available for leasing for a lease term paralleling the Option Term;
provided, however, in no event shall such rate for Base Rent during the initial
year of the Option Term be less than the monthly Base Rent paid for the last
month of tenancy under the Lease. F. After exercise, or failure to exercise the
Option, Tenant shall have no further rights to extend the Term. IN WITNESS
WHEREOF, the parties hereto execute this Addendum. LANDLORD: LONGMONT DIAGONAL
INVESTMENTS, LP, a Delaware limited partnership By ~ ' Q. b rvr-A.t.L. S lt-5
2.j IllS M i TENANT: NUTRONICS, INC., a Nevada corporation ~ftle rfo~ 7 21
144652.3



--------------------------------------------------------------------------------



 
[nutronicslease025.jpg]
EXHIBIT A-1 BUILDING PROPERTY ADDRESS: 1851 LEFTHAND CIRCLE, LONGMONT, COLORADO
LOT 3C, LONGS PEAK INDUSTRIAL PARK-MINOR SUBDIVISION "C", THE PLAT OF WHICH WAS
RECORDED SEPTEMBER 20, 1982 ON FILM 1222 AS RECEPTION NO. 512276 UNDER PLAN FILE
NO. P-13, F-1 , #4, CITY OF LONGMONT, COUNTY OF BOULDER, STATE OF COLORADO. 22
144652.3



--------------------------------------------------------------------------------



 
[nutronicslease026.jpg]
EXHIBIT A-2 PREMISES LTO BE INSERTEDJ 23 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease027.jpg]
EXHIBIT 8 TENANT IMPROVEMENTS NUTRONICS, INC., a Nevada corporation RE: Lease by
and between LONGMONT DIAGONAL INVESTMENTS, LP, a Delaware limited partnership,
hereinafter referred to as Landlord, and NUTRONICS, INC., a Nevada corporation
hereinafter referred to as Tenant, pertaining to approximately 6, 795 rentable
square feet of space in Suite G (the "Premises") of the Building (the "Lease")
Gentlemen: Concurrently herewith, you as Tenant, and the undersigned, as
Landlord, have executed the referenced Lease, which provisions of said Lease are
herein incorporated by reference as if fully set forth herein. (Initially
capitalized terms not otherwise defined have the same meaning as in the Lease.)
In consideration ofthe execution of the Lease, Landlord has agreed to complete
certain improvements in the Premises and Tenant and Landlord agree as follows:
1. Landlord and Tenant have mutually approved a space plan dated April 3, 2014
("Approved Plan"), prepared by Don Hostetter ("Architect"), which sets out the
scope of work (collectively, the work to be completed in accordance with the
Approved Plan is referred to as the "Tenant Improvements") that Landlord has
agreed to Substantially Complete in the Premises prior to delivering the
Premises to Tenant. 2. The Architect and engineers selected by Landlord will
prepare draft architectural, mechanical and electrical construction drawings for
the Premises to the extent necessary that are consistent with the Approved Plan.
Architect and the engineers shall use reasonable efforts to complete and deliver
such draft construction drawings to Landlord and Tenant not later than two (2)
weeks following the approval of the Approved Plans. Not later than 5:00p.m.,
Mountain Time, on the 3rd business day following Tenant's receipt ofthe draft
drawings, Tenant shall either (i) give notice that Tenant approves such
drawings, or (ii) notify Landlord and Landlord's Architect of changes requested
by Tenant. If Tenant fails to notify Landlord of requested changes by such
deadline, Tenant shall be deemed to have approved the drawings. Tenant shall
have the right to request changes in the drawings based on either (a)
inconsistency between the Approved Plan, or (b) changes requested by Tenant, in
Tenant's discretion, subject to Landlord's approval. If changes are requested by
Tenant in accordance with the foregoing or by Landlord, Landlord's Architect
shall revise the draft drawings and deliver such revised drawings again for
approval, under the foregoing provisions; delay caused by changes shall be
subject to the provisions of Paragraph 8 below. Upon approval or deemed
approval, the drawings shall be deemed the "Construction Drawings". 3. Changes
to the Approved Plan or Construction Drawings may be made only by written
approval by Landlord and Tenant. All increased costs incurred by such changes,
including costs of the revisions in Construction Drawings, costs of construction
and materials, and reimbursables necessitated by such changes, will be paid by
Tenant in full within (ten) 10 days of approval by Landlord and Tenant (on an
estimated basis with an adjustment following completion). Any delay in
Landlord's completion of the Tenant Improvements due to Tenant's delay in paying
for the costs of such changes shall be a Tenant Delay. 4. Neither Landlord's use
or approval of any plans (including any preliminary plans) submitted by Tenant
for completion of the Tenant Improvements nor the fact that the Approved Plans
and the Construction Drawings have been prepared by the Architect and engineers
engaged by Landlord creates a responsibility or liability on the part of
Landlord for their completeness, design sufficiency, or compliance with any
laws, rules and regulations of governmental agencies or authorities having
jurisdiction over the Premises now or hereafter in effect. 5. Landlord's
contractor shall diligently complete the Tenant Improvements in the Premises
substantially in accordance with the Construction Drawings. The Tenant
Improvements shall be constructed in accordance with the terms of the Approved
Plan, in a good and workmanlike manner, and in compliance with applicable laws,
codes and regulations. For purposes hereof, "Substantially Complete" means that
the Tenant Improvements have been completed to the extent that Tenant may occupy
the Premises and operate the Permitted Use, subject only to punchlist items as
referred to below, as determined by the Architect. 6. When the Architect
determines that the Tenant Improvements are Substantially Complete, Landlord
shall give notice to Tenant and following receipt of such notice, the
representatives of Landlord and Tenant shall jointly inspect the Premises with
Architect and develop a punchlist of items of the Tenant lmprovements not yet
complete that do not interfere with Tenant's operation of its Permitted Use.
Taking possession of the Premises for operation of the Permitted Use shall be
conclusive evidence as against Tenant that the Premises were in the condition
agreed upon between Landlord and Tenant and acknowledgment of satisfactory
completion of the Tenant Improvements except for the punchlist items and except
for latent defects of which Tenant gives notice to Landlord within six (6)
months following the date the Tenant Improvements were deemed Substantially
Complete. Landlord shall complete the punchlist items with reasonable diligence
and shall remedy latent defects of which Tenant gives notice to Landlord in
accordance with the foregoing provision. 7. Landlord shall pay the cost of the
Tenant Improvements completed in accordance with the Construction Drawings
(including the cost of review and preparation of the Approved Plan and
Construction Drawings), all labor, materials, permits, fees (including
Landlord's construction management fee equal to 5% of all costs of
construction), and contractors and 24 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease028.jpg]
I I subcontractors' charges (the "Improvement Allowance"). The Improvements
Allowance is to be expended solely for the benefit of Landlord; that is, the
Improvement<> Allowance will be expended only to pay for design, engineering,
installation, and construction of the Tenant Improvements which under the Lease
becomes the property of Landlord upon installation and not for the installation
of an increased power supply, movable furniture, equipment, cabling, and trade
fixtures not physically attached to the Premises. Tenant is responsible for and
shall pay all costs and expenses payable under this Work Letter that are not
allowable as expenditures from the Improvements Allowance as such amounts become
due and payable. Tenant shall also pay all costs and expenses incurred by
Landlord as a result of a Tenant Delay. "Tenant Delay" means delay (i) in the
preparation, finalization or approval of Construction Drawings caused by Tenant
or Tenant's Agents; (ii) caused by Tenant's changes to the Approved Plan or
Construction Drawings, other than. changes caused by errors of Landlord's
Architect or inconsistencies with the Approved Plan; (iii) in the delivery or
installation of any special or non-standard building items specified by Tenant
that would cause delay in completion beyond the date the Tenant Improvements
would have been completed had it not been for such delay by Tenant; or (iv) of
any kind or nature in the completion of the Tenant Improvements caused by
Tenant, Tenant's Agents, or Tenant's representative. LANDLORD: LONGMONT DIAGONAL
INVESTMENTS, LP, a Delaware limited partnership :::;:;;; :~!!1: I. By G2 2~
Authorized Signatory Co 1\.-N..tt <5 lt5 2,!:J 1\s.S )!_j TENANT: NUTRONICS,
INC., a Nevada corporation ~it,, I/1}/cr-; 25 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease029.jpg]
EXHIBIT C FORM OF COMMENCEMENT AGREEMENT Commencement Date Acknowledgment and
Agreement This Commencement Date Acknowledgment and Agreement ("Agreement") is
an acknowledgment of the Commencement Date as defined in the Lease and intended
to be a part of that certain Lease Agreement for premises located at 1851
Lefthand Circle... Longmont, Colorado, which was executed on the day of 2014
between LONGMONT DIAGONAL INVESTMENTS, LP, a Delaware limited partnership, as
Landlord, and NUTRONICS, INC., a Nevada corporation, as Tenant. Landlord and
Tenant hereby agree that: 1. The Premises are tenantable, Landlord has no
further obligation for construction, and Tenant acknowledges that both the
Building and the Premises are satisfactory in all respects. 2. Tenant took
possession of the Premises on _ _ ________,_ 201 Tenant hereby agrees to pay
partial month's Rent in the amount of$__ L_ days at$_ per diem). 3. The
Commencement Date of the Lease is hereby agreed to be the 1st day of the month
of ____, 201_ 4. The Expiration Date ofthe Lease is hereby agreed to be the last
day of month of _______, 201 _ All other terms and conditions of the Lease
Agreement are hereby ratified and acknowledged to be unchanged. Agreed and
executed this _ ____ day of _______, 201 __. LANDLORD: LONGMONT DIAGONAL
INVESTMENTS, LP, a Delaware limited partnership By _________________________
Authorized Signatory TENANT: NUTRONICS, INC., a Nevada corporation By
__________________ Title ________________ 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease030.jpg]
EXHIBIT D FORM OF TENANT'S ESTOPPEL CERTIFICATE Tenant's Estoppel Certificate
PROJECT: 1851 Lefthand Circle, Longmont, CO 80503 ("Project") PREMISES: Suite G
(totaling 6,795 net rentable square feet) ("Premises") LANDLORD: LONGMONT
DIAGONAL INVESTMENTS, LP, a Delaware limited partnership ("Landlord") LEASE
DATED: July __, 2014 ("Lease") The undersigned tenant ("Tenant"), in recognition
that General Electric Capital Corporation (together with its successors and
assigns, the "Lender") has provided or is considering providing financing for
the Project, hereby certifies to Landlord and Lender that: 1. Tenant has
accepted possession of the Premises pursuant to the Lease. The Lease term
commenced on 20 . The expiration date of the Lease term, excluding any
unexercised renewals and extensions, is _ _____. Tenant has not assigned its
rights under the Lease or sublet any portion of the leased premises. The Lease
has not been amended except as follows: [List the dates ofany amendments or
modifications ofth e Lease] 2. Any improvements required by the terms of the
Lease to be made by Landlord have been completed to the satisfaction of Tenant
in all respects, and Landlord has fulfilled all of its duties under the Lease,
including without limitation satisfaction of any tenant improvement allowance
obligations thereunder. 3. Except as disclosed in Paragraph 1 above, the Lease
has not been assigned, modified, supplemented or amended in any way. The Lease
constitutes the entire agreement between the parties and there are no other
agreements or understandings between Landlord and Tenant concerning the
Premises. The undersigned does not have (a) any option or preferential right to
(i) purchase all or any part of the Premises or the building of which the
Premises are a part, (ii) cancel or terminate the Lease early, or (iii)
surrender space back to Landlord, or (b) any right, title or interest with
respect to the Premises or such building other than as Lessee under the Lease.
4. The Lease is valid and in full force and effect, and to the best of Tenant's
knowledge, neither Landlord nor Tenant is in default thereunder. Tenant has no
defense, setoff or counterclaim against Landlord arising out of the Lease or
against the payment of rent or other charges under the Lease or in any way
relating thereto, or arising out of any other transaction between Tenant and
Landlord, and no event has occurred and no condition exists, which with the
giving of notice or the passage of time, or both, will constitute a default
under the Lease. Tenant is current in the payment of any taxes, utilities,
common area maintenance or other charges to be paid by Tenant. 5. There are no
actions, whether voluntary or involuntary, pending against Tenant under any
insolvency, bankruptcy or other debtor relief laws of the United States of
America or of any state or other political subdivision thereof. 6. The minimum
monthly rent presently payable under the Lease is $ . Except for Tenant's
security deposit (if any), Landlord holds no other funds for Tenant's account.
No rent or other sum payable under the Lease has been paid more than one month
in advance. Tenant is not entitled to any credit against any rent or other
charges under the Lease, or any other rent concession under the Lease, including
without limitation any such remaining credit (i .e., not previously applied
against rent prior to the date hereof), whether arising from any unused tenant
improvement allowance or otherwise, except as follows (if applicable, explain
basis for credit and amount ofremaining credit): ___ _ 7. Tenant acknowledges
that the Lease will be assigned to Lender in connection with Lender's financing
of the Project, and Tenant has received no notice of a prior assignment,
hypothecation or pledge of the Lease or the rents (other than in connection with
previous financing of the Project); and that the interest of the Landlord in the
Lease shall be assigned to Lender solely as security for the purposes specified
in the assignment and Lender shall assume no duty, liability or obligations
whatever under the Lease or any extension or renewal thereof. 2 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease031.jpg]
8. Tenant shall give Lender prompt written notice of any default of Landlord
under the Lease, if such default entitles Tenant, under law or otherwise, to
terminate the Lease, reduce rent or credit or offset any amounts against future
rents and shall give Lender reasonable time (but in no event less than 90 days
after receipt of such notice) to cure or commence curing . such default prior to
exercising (and as a condition precedent to its right to exercise) any right
Tenant may have to terminate the Lease, reduce rent or credit or offset any
amounts against the rent. Tenant shall give written notice to any successor in
interest of Lender, any transferee who acquires the property by deed in lieu of
foreclosure, or any successor or assign thereof (collectively, the "Mortgagee").
9. All notices and other communications from Tenant to Lender shall be in
writing and shall be delivered or mailed by registered mail, postage paid,
return receipt requested, addressed to: General Electric Capital Corporation c/o
GE Real Estate 14951 Dallas Parkway, Suite 600 Dallas, TX 75254 Attention: Asset
Manager- Project Name Or at such other address as Lender or its successors,
assigns or transferees shall furnish to Tenant in writing. 10. This Estoppel
Certificate is being executed and delivered by Tenant to induce Lender to make a
loan to Landlord, which loan is to be secured in part by an assignment to Lender
of Landlord's interest in the Lease and with the intent and understanding that
the above statements will be relied upon by Landlord and Lender. TENANT:
NUTRONICS, INC., a Nevada corporation By: -------------------------------- Its:
____________________ Date: 3 144652.3



--------------------------------------------------------------------------------



 
[nutronicslease032.jpg]
FIRST AMENDMENT TO LEASE THIS FIRST AMENDMENT TO LEASE ("Amendment"), dated
effective as of August4. 2016, is entered into by and between LONGMONT DIAGONAL
INVESTMENTS LLC. a [Jelaware limited liability company ("Landlord"), and
NUTRONICS, INC .. a Nevada corporation ("Tenant"). WITNESSETH: WHEREAS,
Landlord's predecessor in interest and Tenant emered into that certain Lease
dated July 3, 2014 (the "Lease"), pertaining to those certain premises (the
"Premises") consisting of approximately 6.795 rentable square feet of space
known as Suite G in the building (the "Building") having an address of 1851
Lefthand Circle, Longmont Colorado. Terms not otherwise defined herein shall
have their respective meanings set forth in the Lease. WHEREAS, Tenant desires
to make certain alterations to the Premises and Landlord consents to the such
alterations subject to the terms and conditions set forth herein; WHEREAS.
parties desire to amend the Lease in the manner and form hereinafter set forth.
NOW. THEREFORE. for good and valuable consideration, Landlord and Tenant hereby
agree as follows: 1. Subject to Tenant's agreement to comply with the
Restoration Obligations described below, Landlord, at Tenant's sole cost and
expense. using a contrador selected by Landlord. agrees to install certain
laboratory and supporting equipment inclusive of new condenser units providing
air­ conditioning to the Premises and to upgrade and distribute power to support
the laboratory improvements (collectively, the "First Amendment Alterations"),
as further described on Exhibit A attached hereto. 2. Prior to Landlord
executing a contract with a contractor to complete the First Amendmem
Alterations. Tenant shall deposit with Landlord the full cost of the First
Amendnwnt Improvements plus tive percent (5%) of such cost as a construction
management fee to be paid to Landlord. 3. The Restoration Obligations shall be
completed by Tenant at Tenant's sole cost and expense on or before the
Expiration Date of the Lease, or within 15 days after termination of the Lease
if the Lease is terminated prior to the Expiration Date. The "Resrorarinn
Ohligalions" are as follows: A. Removal of all equipment and related
distribution of power included within the First Amendment Alterations
(collectively, "Lab Improvements"): and B. Repair and restoration of all areas
affected by the removal of the Lab Improvements. All removal and restoration
expenses required for the Restoration Obligations shall be at Tenant's sole cost
and expense. The panies acknowledge and agree that the Lab Improvements shall
remain Tenant's property and shall be removed by Tenant. at Tenant's sole cost
and expense. upon expiration or termination of the Term of the Lease as provided
herein. In the event Tenant fails to remove the Lab Improvements as and when
provided herein. the Lab Improvements shall be deemed abandoned by Tenant and
Landlord may remove and dispose of the Lab Improvements, all at Tenant's sole
cost and expense. without being liable to Tenant therefor. 00309111.5



--------------------------------------------------------------------------------



 
[nutronicslease033.jpg]
4. In addition to the rights of Landlord to use the Security Deposit as provided
in the Lease, if Tenant fails to perform the Restoration Obligations as and when
required hereunder, then such failure shall constitute an event of default by
Tenant under the Lease and Landlord shall have the right to use the Security
Deposit, or so much thereof as necessary in reimbursement of any reasonable
out-of-pocket expenses incurred by Landlord to perform the Restoration
Obligations. In the event of Tenant's failure to perform the Restoration
Obligations hereunder. Tenant shall within I 0 days after written demand by
Landlord remit to Landlord a sufficient amount to pay for all reasonable
out-of-pocket expenses incurred by Landlord to perform the Restoration
Obligations in excess of the actual amount of the Security Deposit applied by
Landlord in accordance with the terms hereof. 5. Tenant hereby represents and
warrants to Landlord that it has not engaged any broker in connection with the
negotiation and/or execution of this Amendment. Tenant has no knowledge of any
broker's involvement in this transaction. Tenant will indemnify Landlord against
any claim or expense (including, without limitation, attorneys' fees) paid or
incurred by Landlord as a result of any claim for commissions or fees by any
broker. finder. or agent. whether or not meritorious. employed by Tenant or
claiming by. through or under Tenant. 6. If there is any conflict between the
terms of this Amendment and the terms of the Lease. the terms of this Amendment
govern. The Lease as hereby amended is in full force and effect. is hereby
ratified and affirmed by the panics. and is binding upon the panies in
accordance with its terms. 7. Time is of the essence herein. Remainder of Page
!11lentional~v Left Blank- Signatures Follow 00309111.5 2



--------------------------------------------------------------------------------



 
[nutronicslease034.jpg]
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year below and it is effective as of the date first above written. NUTRONICS,
INC.. a Nevada corporation LONGMONT DIAGONAL INVESTMENTS LLC. a Delaware limited
liability company Bv P;int NanfCEFr-&e'1~ f). l.?Ate.(w;te.c Print Title: (.£
J/.:rv / Date of Signature: i At1 lr . 2016 Date of Signature: ______. 2016
"Tenant" "Landlord" 00309111.5 3



--------------------------------------------------------------------------------



 
[nutronicslease035.jpg]
Exhibit A First Amendment Alterations The First Amendment Alterations consists
of the work detailed on the following plans: BF Hammond Electrical Design,
Electrical One Line Diagram dated April 21, 2016 DH Consulting & Design
Services, Nutronics Power Upgrade, Sheet E-2 dated July 20. 2016 Concrete Pad
Layout* *Tenant shall be required to fence equipment on concrete pad. The type,
design and location of the fence shall be subject to approval by Landlord, which
approval shall not be unreasonably withheld. 0030911 15 4



--------------------------------------------------------------------------------



 
[nutronicslease036.jpg]
FIRST AMENDMENT TO LEASE THIS FIRST AMENDMENT TO LEASE ("Amendment"), dated
effective as ofAu~ust4. 2016. is entered into by and between LONGMONT DIAGONAL
INVESTMENTS LLC. a Delaware limited liability company ("Landlord"), and
NUTRONICS. INC.. a Nevada corporation ("Tenant"). WITNESSETH: WHEREAS,
Landlord's predecessor in interest and Tenant entered into that certain Lease
dated July 3, 2014 (the "Lease"), pertaining to those certain premises (the
''Premises") consisting of approximately 6.795 rentable square feet of space
known as Suite G in the building (the "Building") having an address of 1851
Lefthand Circle, Longmont. Colorado. Terms not otherwise defined herein shall
have their respective meanings set forth in the Lease. WHEREAS. Tenant desires
to make certain alterations to the Premises and Landlord consents to the such
alterations subject to the terms and conditions set forth herein: WHEREAS,
parties desire to amend the Lease in the manner and form hereinafter set forth.
NOW. THEREFORE. for good and valuable consideration. Landlord and Tenant hereby
agree as follows: I. Subject to Tenant's agreement to comply with the
Restoration Obligations described below, Landlord, at Tenant's sole cost and
expense, using a contractor selected by Landlord, agrees to install certain
laboratory and supporting equipment inclusive of new condenser units providing
air­ conditioning to the Premises and to upgrade and distribute power to support
the laboratory improvements (collectively, the "First Amendment Alterations"),
as further described on Exhibit A attached hereto. 2. Prior to Landlord
executing a contract with a contractor to complete the First Amendment
Alterations. Tenant shall deposit with Landlord the full cost of the First
Amendment Improvements plus tive percent (5%) of such cost as a construction
management fee to be paid to Landlord. 3. The Restoration Obligations shall be
completed by Tenant at Tenant's sole cost and expense on or before the
Expiration Date of the Lease, or within 15 days after termination of the Lease
if the Lease is terminated prior to the Expiration Date. The "Restoration
Obligations" are as follows: A. Removal of all equipment and related
distribution of power included within the First Amendment Alterations
(collectively, "Lab Improvements"); and B. Repair and restoration of all areas
affected by the removal of the Lab Improvements. All removal and restoration
expenses required for the Restoration Obligations shall be at Tenant's sole cost
and expense. The parties acknowledge and agree that the Lab Improvements shall
remain Tenant's property and shall be removed by Tenant, at Tenant's sole cost
and expense, upon expiration or termination of the Term of the Lease as provided
herein. In the event Tenant fails to remove the Lab Improvements as and when
provided herein. the Lab Improvements shall be deemed abandoned by Tenant and
Landlord may remove and dispose of the Lab Improvements, all at Tenant's sole
cost and expense. without being liable to Tenant therefor. 00309111.5



--------------------------------------------------------------------------------



 
[nutronicslease037.jpg]
4. In addition to the rights of Landlord to use the Security Deposit as provided
in the Lease, if Tenant fails to perform the Restoration Obligations as and when
required hereunder, then such failure shall constitute an event of default by
Tenant under the Lease and Landlord shall have the right to use the Security
Deposit, or so much thereof as necessary in reimbursement of any reasonable
out-of-pocket expenses incurred by Landlord to perform the Restoration
Obligations. In the event of Tenant's failure to perform the Restoration
Obligations hereunder. Tenant shall within I0 days after written demand by
Landlord remit to Landlord a sufficient amount to pay for all reasonable
out-of-pocket expenses incurred by Landlord to perform the Restoration
Obligations in excess of the actual amount of the Security Deposit applied by
Landlord in accordance with the terms hereof. 5. Tenant hereby represents and
warrants to Landlord that it has not engaged any broker in connection with the
negotiation and/or execution of this Amendment. Tenant has no knowledge of any
broker's involvement in this transaction. Tenant will indemnify Landlord against
any claim or expense (including, without limitation, attorneys' fees) paid or
incurred by Landlord as a result of any claim for commissions or fees by any
broker. finder, or agent. whether or not meritorious. employed by Tenant or
claiming by, through or under Tenant. 6. If there is any conflict between the
terms of this Amendment and the terms of the Lease. the terms of this Amendment
govern. The Lease as hereby amended is in full force and effect. is hereby
ratified and affirmed by the parties. and is binding upon the parties in
accordance with its terms. 7. Time is of the essence herein. Remainder of Page
lmemionally Left Blank- Signatures Follow 00309111.5 2



--------------------------------------------------------------------------------



 
[nutronicslease038.jpg]
WITNE WHEREOF, th partie ha e executed thi Amendment a of the day and year be
low and it effecti e fth date fir t above wrinen. "Tenant" "Landlord" 00309 11 1
- 3



--------------------------------------------------------------------------------



 
[nutronicslease039.jpg]
Exhibit A First Amendment Alterations The First Amendment Alterations consists
of the work detailed on the following plans: BF Hammond Electrical Design,
Electrical One Line Diagram dated April 21, 2016 Dl-1 Consulting & Design
Services, Nutronics Power Upgrade, Sheet E-2 dated July 20. 2016 Concrete Pad
Layout* *Tenant shall be required to fence equipment on concrete pad. The type.
design and location of the fence shall be subject to approval by Landlord, which
approval shall not be unreasonably withheld. 0030911 L5 4



--------------------------------------------------------------------------------



 
[nutronicslease040.jpg]




--------------------------------------------------------------------------------



 
[nutronicslease041.jpg]




--------------------------------------------------------------------------------



 
[nutronicslease042.jpg]




--------------------------------------------------------------------------------



 
[nutronicslease043.jpg]




--------------------------------------------------------------------------------



 
[nutronicslease044.jpg]




--------------------------------------------------------------------------------



 
[nutronicslease045.jpg]




--------------------------------------------------------------------------------



 
[nutronicslease046.jpg]




--------------------------------------------------------------------------------



 
[nutronicslease047.jpg]




--------------------------------------------------------------------------------



 
[nutronicslease048.jpg]




--------------------------------------------------------------------------------



 
[nutronicslease049.jpg]




--------------------------------------------------------------------------------



 
[nutronicslease050.jpg]




--------------------------------------------------------------------------------



 